Exhibit 10.26

 

EXECUTION VERSION

 

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THE EXHIBIT BECAUSE IT IS
BOTH NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED. SUCH EXCLUSIONS HAVE BEEN MARKED WITH A [****].

 

PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT

 

BETWEEN

 

COMENITY BANK

 

AND

 

VICTORIA’S SECRET STORES, LLC

 

AND

 

LONE MOUNTAIN FACTORING, LLC

 

AND

 

L BRANDS DIRECT MARKETING, INC.

 

AND

 

L BRANDS DIRECT FULFILLMENT, INC.

 

AND

 

FAR WEST FACTORING, LLC

 

AND

 

PUERTO RICO STORE OPERATIONS LLC

 

DATED AS OF JUNE 1, 2018

 

 

 



CONFIDENTIAL



EXECUTION VERSION

 

TABLE OF CONTENTS

 

 

 

SECTION 1  DEFINITIONS

1.1

Certain Definitions

1.2

Other Definitions

 

 

SECTION 2  THE PLAN

2.1

Establishment and Operation Of The Plan

2.2

Economics

2.3

Applications for Credit Under the Plan; Billing Statements

2.4

Plan Documents

2.5

Marketing

2.6

Administration of Accounts

2.7

Credit Decision

2.8

Ownership of and Rights in Information

2.9

Debt Cancellation Programs and Enhancement Marketing Services

2.10

Ownership of VS Name

2.11

Cardholder Loyalty Program

2.12

Relationship Management, Resources and Reporting

2.13

Plan Competitiveness

2.14

Engagement Committees

2.15

Material Adverse Change; Remediation

 

 

SECTION 3  OPERATION OF THE PLAN

3.1

Honoring Credit Cards

3.2

Operating Procedures; Amendment

3.3

Cardholder Disputes Regarding Goods and/or Services

3.4

No Special Agreements

3.5

Cardholder Disputes Regarding Violations of Law or Regulation

3.6

Payment to VS; Ownership of Accounts; Fees; Accounting

3.7

Insertion of VS’s Promotional Materials

3.8

Payments by Cardholders

3.9

Chargebacks

3.10

Assignment of Title in Charged Back Purchases

3.11

Promotion of Program and Card Plan; Non-Competition

3.12

Enhanced Customer Service

 

 

SECTION 4  REPRESENTATIONS AND WARRANTIES OF VS

4.1

Organization, Power and Qualification

4.2

Authorization, Validity and Non-Contravention

4.3

Accuracy of Information

4.4

Validity of Charge Slips

4.5

Compliance with Law

4.6

VS’s Name, Trademarks and Service Marks

4.7

Intellectual Property Rights

 

 

SECTION 5  COVENANTS OF VS

5.1

Notices of Changes

5.2

Financial Statements

5.3

Inspection

5.4

VS's Business

5.5

Insurance





(i)

CONFIDENTIAL

 



EXECUTION VERSION

 

SECTION 6  REPRESENTATIONS AND WARRANTIES OF BANK

6.1

Organization, Power and Qualification

6.2

Authorization, Validity and Non-Contravention

6.3

Accuracy of Information

6.4

Compliance with Law

6.5

Intellectual Property Rights

 

 

SECTION 7  COVENANTS OF BANK

7.1

Notices of Changes

7.2

Financial Statement

7.3

Inspection

7.4

Bank’s Business

7.5

Insurance

 

 

SECTION 8  INDEMNIFICATION; CLAIMS AND ACTIONS

8.1

Indemnification by VS

8.2

Indemnification by Bank

8.3

Third Party Claims

8.4

Dispute Resolution and Actions

8.5

Limitation on Actions

8.6

Reimbursement for Losses

8.7

Survival

 

 

SECTION 9  TERM AND TERMINATION

9.1

Term

9.2

Termination with Cause by Bank; Bank Termination Events

9.3

Termination with Cause by VS; VS Termination Events

9.4

Termination of Particular State

9.5

Purchase of Accounts

9.6

Remedies for Failure to Meet Service Standards

9.7

Remedies for Poor Cardholder Satisfaction Survey Results

9.8

Term Extension

9.9

Effects of Termination

9.10

Termination Assistance

 

 

SECTION 10  MISCELLANEOUS

10.1

Entire Agreement

10.2

Coordination of Public Statements

10.3

Amendment

10.4

Successors and Assigns

10.5

Waiver

10.6

Severability

10.7

Notices

10.8

Captions and Cross-References

10.9

Governing Law

10.10

Counterparts

10.11

Force Majeure

10.12

Background Checks

10.13

Survival

10.14

Mutual Drafting

10.15

Independent Contractor





(ii)

CONFIDENTIAL

 



EXECUTION VERSION

 

10.16

No Third Party Beneficiaries

10.17

Confidentiality

10.18

Taxes

10.19

Non-Interference with Employees

 

 

Schedules

1.1

Program Economics

1.2

Service Standards

2.4

Plan Document Funding and Production Responsibilities

2.4(c)

Design Specifications

2.4(d)

Reissue Package Components

2.6

Bank and VS Obligations for Promotion and Plan Administration

2.7

Credit Decision

2.8

Masterfile Data Files

2.12(a)

Bank and VS Credit Relationship Services Team

2.12(b)

Reports and Data Feed

2.14

Engagement Committees

3.6(d)

Cardholder Terms

3.11

Non-Competition

9.3

VS Termination Events

9.5

RFP Plan Metrics

9.10

Termination Assistance Services

10.18(b)

Recoverable Sales Tax Information

 

 

 



(iii)

CONFIDENTIAL

 



EXECUTION VERSION

 

PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT

 

THIS PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT  (this “Agreement”) is made as
of this 29th  day of June, 2018 (the “Execution Date”) by and between Victoria’s
Secret Stores, LLC, a Delaware limited liability company, with its principal
office at Four Limited Parkway, Reynoldsburg, OH 43068, (hereinafter referred to
as “Victoria’s Secret”), Lone Mountain Factoring, LLC, a Nevada limited
liability company, with its principal office at 4441 South Polaris Avenue, Las
Vegas, Nevada 89103 (hereinafter referred to as “Lone Mountain”), L Brands
Direct Marketing, Inc. and L Brands Direct Fulfillment, Inc., each a Delaware
corporation, with principal offices at Five Limited Parkway, Reynoldsburg, OH
43068, (collectively hereinafter referred to as “Direct”) and Far West
Factoring, LLC a Nevada limited liability company, with its principal office at
4441 South Polaris Avenue, Las Vegas, Nevada 89103, (hereinafter referred to as
“Far West”), and Puerto Rico Store Operations LLC, a Puerto Rico limited
liability company, with Its principal office at. 361 San Francisco Street, San
Juan, Puerto Rico 00901-1783 (hereinafter referred to as "Puerto
Rico")  (Victoria’s Secret, Lone Mountain, Direct, Far West and Puerto Rico
collectively hereinafter referred to as “VS”) and COMENITY BANK, a Delaware
state  bank, with its principal office at One Righter Parkway, Suite 100,
Wilmington, DE  19803, (hereinafter referred to as “Bank”).

 

WITNESSETH:

 

WHEREAS, VS and Bank entered into that certain Private Label Credit Card Program
Agreement dated May 9, 2011, as amended (the “Prior Agreement”); and

 

WHEREAS, VS and Bank now wish to enter into this Agreement setting forth certain
agreements with respect to the provision of VS’s private label credit card
program, the terms of which shall supersede and replace the Prior Agreement; and

 

WHEREAS, VS and Bank desire that the terms of this Agreement be effective as of
June 1, 2018 (“Effective Date”), unless otherwise specifically set forth herein;

 

NOW THEREFORE, in consideration of the terms and conditions hereof, and for
other good and valuable consideration, the receipt of which is hereby mutually
acknowledged by the parties, Bank and VS agree as follows.

 

SECTION 1.  DEFINITIONS

 

1.1Certain Definitions.  As used herein and unless otherwise required by the
context, the following terms shall have the following respective meanings.

 

“Account” shall mean an individual open-end revolving line of credit established
by Bank for a Customer pursuant to the terms of a Credit Card Agreement,
including without limitation, each of the Existing Accounts.

 

“Accounts Receivable Balance” shall mean at the time of reference, any and all
amounts owing to Bank on the aggregate of all Accounts, including, without
limitation, principal balances from Purchases, BBW Purchases, fees related to
Protection Programs and Enhancement Marketing Services, accrued finance charges
(whether or not posted or billed to an Account), late fees, and all other fees
and charges assessed by Bank on the Accounts, less any payments and credits
received by Bank with respect to the Accounts. This definition

 

1

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

specifically excludes any amounts which have been written-off by Bank with
respect to such Accounts.

 

“Accountholder” shall mean any natural person to whom an Account has been issued
by Bank.

 

“Affiliate” shall mean with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.  For purposes of this definition, "control" when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms "controlling" and "controlled" have
meanings correlative to the foregoing. In addition, any entity (and its
successors by way of change of organizational form) through which VS or L Brands
is pursuing a business venture will be deemed an Affiliate of VS so long as VS
possesses the power to elect not less than 25% of the whole number of the board
of directors of such entity or own not less than 25% of the assets or equity of
such entity.

 

“Agreement” shall mean this Private Label Credit Card Program Agreement and any
future amendments or supplements thereto.

 

“Applicable Law” shall mean any applicable federal, state or local law, rule,
regulation, or guidance, including but not limited to Consumer Laws.

 

“Applicant” shall mean an individual who is a Customer who applies for an
Account under the Plan.

 

“Authorized User” shall mean an individual authorized by the primary
Cardholder(s) to use an Account and as established in accordance with the
Operating Procedures.

 

“Bank Customer Information” shall mean Customer Information, to the extent that
Bank obtains Customer Information by virtue of this Agreement directly from a
person who transacts with Bank for Bank’s goods and/or services or has requested
to receive marketing materials related to such goods or services. Bank Customer
Information includes all information obtained through a Bank card application,
including but not limited to Consumer Personal Information such as name,
address, e-mail address, telephone number, and Social Security Number, as well
as all Account information such as performance data, transactional data, Credit
Card numbers, and credit information.  For avoidance of doubt, Bank Customer
Information shall constitute a type of Customer Information. 

 

“Bank Matters” shall have the meaning set forth in Section 2.14(b).

 

“Batch Prescreen Application” shall mean a process where Bank’s offer of credit
is made in accordance with Applicable Law to certain Customers prequalified by
Bank, in a batch mode.

 

“BBW” shall mean Bath and Body Works, LLC, an Affiliate of VS.

 

“BBW Credit Sales” shall mean BBW Purchases less shipping and handling and less
credits or refunds for BBW Goods, all as shown in the transaction records
received by the Bank from

 

2

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

BBW each Business Day (as corrected by Bank in the event of any computational
error), and calculated each Business Day.

 

“BBW Goods” shall mean those goods and/or services sold by BBW to the general
public and are intended for individual, personal, family or household use.

 

“BBW Purchase” shall mean a purchase of BBW Goods, including without limitation,
all applicable taxes and shipping and handling costs, with a Credit Card Account
as provided for under Section 3.1 of this Agreement.

 

“Benchmarking” shall have the meaning set forth in Section 3.6(d)(ii).

 

“Business Day” shall mean any day, except Saturday, Sunday, federal holidays or
a day on which banks in Delaware are required to be closed.

 

“Cardholder” shall mean any natural person to whom an Account has been issued by
Bank and/or any Authorized User of the Account.

 

“Charge Slip” shall mean a sales receipt, register receipt tape, invoice or
other documentation, whether in hard copy or electronic form, in each case
evidencing a Purchase that is to be charged to a Cardholder's Account.

 

“Co-Funded Marketing Fund” shall have the meaning set forth in Schedule 1.1.

 

“Common Information” shall have the meaning set forth in Section 2.8(f).

 

“Consumer Laws” shall mean, collectively, as applicable, (i) any federal, state
or local laws, rules, regulations or guidance applicable to the extension of
credit to consumers, the collection of amounts from consumers or consumer
protection generally (including, without limitation, the Truth-in-Lending Act,
the Equal Credit Opportunity Act, the Fair Credit Reporting Act, the Fair and
Accurate Credit Transactions Act of 2003 and the Telephone Consumer Protection
Act), (ii) the federal Gramm-Leach-Bliley Act and any laws, rules, regulations
or guidance relating to data security breaches, breach notifications or consumer
privacy, data security or marketing communications, that apply to Bank and/or VS
by virtue of this Agreement, (iii) federal and state bankruptcy and debtor
relief laws, and (iv) state information security breach notification laws (such
as Cal. Civ. Code §§ 1798.29, 1798.82 - 1798.84).

 

“Consumer Personal Information” shall mean with respect to Applicants,
Cardholders and Customers, any (1) non-public personal information or (2) any
other information relating to an identified or identifiable individual, that may
be: (i) obtained or processed at any time by either party in anticipation of, in
connection with or incidental to the performance of this Agreement, or (ii)
derived by either party from the information described in (i) above. 

“Credit Card” shall mean the plastic credit card bearing one or more of the
Marks issued by Bank to Cardholders for purchasing Goods and/or Services
pursuant to the Plan.

 

“Credit Card Agreement” shall mean the open-end revolving credit agreement
between a Cardholder and Bank governing the Account and Cardholder's use of the
Credit Card,

 

3

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

together with any modifications or amendments which may be made to such
agreement as permitted in this Agreement.

 

“Credit Sales Day” shall mean any day, whether or not a Business Day, on which
Goods and/or Services are sold.

 

“Credit Slip” shall mean a sales credit receipt or other documentation, whether
in hard copy or electronic form, evidencing a return or exchange of Goods or a
credit on an Account as an adjustment by VS for goodwill or for Services
rendered or not rendered by VS to a Cardholder.

“Customer” shall mean any individual consumer who is a customer or potential
customer of VS who (i) becomes subject, in any way, to the services performed
under this Agreement, (ii) whose information, in any way, is collected, used, or
disclosed to provide services under this Agreement, and/or (iii) who otherwise
visits or interacts with any Platform(s) covered by this Agreement.

 

“Customer Information” shall mean any information (irrespective of media or
format) about Customers or their computers or devices that either party obtains,
derives, or accesses by virtue of this Agreement, whether such information is in
individual or aggregate form.  Customer Information includes, without limitation
names, user profiles, consumer-interest segments, addresses, telephone numbers,
email addresses, geo-location information (including, without limitation,
information derived from IP addresses, GPS, cell-tower triangulation, or
cell-tower ID), demographic information, anonymous or pseudonymous identifiers
(such as cookies and UIDs), or any other information that, either alone or in
combination with other data, identifies, or could be used to identify, a
particular device, individual, or individual’s propensities, interests or
characteristics, or that relates to a person, whether that person is identified
to such party or not.  For avoidance of doubt, Consumer Personal Information
relating to Customers shall constitute a type of Customer Information. 

 

“Daily Settlement” shall have the meaning set forth in Section 3.6(a).

 

“Deferred Billing Programs” shall mean any special Cardholder payment terms
mutually agreed to by Bank and VS for certain Purchases, including without
limitation deferred finance charges and deferred payments and subject to any
terms and conditions set forth in writing by Bank. 

 

“Direct” shall have the meaning set forth in the first paragraph.

 

“Effective Date” shall mean the date set forth in the recitals.

 

“Electronic Customer Service” shall mean a web-based service provided by Bank
where (i) Customers can electronically apply for an Account; (ii) Cardholders
can manage their Accounts electronically; and (iii) Cardholders can remit their
Account payment to Bank electronically.

 

“Execution Date” shall have the meaning set forth in the first paragraph.

 

“Existing Accounts” shall mean all of the Accounts in existence as of the
Effective Date opened under and/or subject to the Plan provided by Bank pursuant
to the Prior Agreement.



 

4

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

“Fiscal Year” shall mean the fiscal year set forth in the calendar published by
the National Retail Federation setting forth the fiscal year for retailers on a
52/53 week fiscal year ending on the Saturday closest to January 31.

 

"Force Majeure Event" shall mean fire, flood, elements of nature, acts of God,
acts of war, terrorism, civil unrest, epidemics, pandemics, nuclear disasters,
government action (including any laws, ordinances, regulations or the like which
restrict or prohibit the providing of the services contemplated by this
Agreement) or any other similar event beyond the reasonable control of a party
to this Agreement.

“Forms” shall have the meaning set forth in Section 2.4.

 

“Goods and/or Services” shall mean those goods and/or services sold at retail by
VS through its Sales Channels to the general public and are intended for
individual, personal, family or household use.

 

“Initial Term” shall have the meaning set forth in Section 9.1.

 

“Instant Credit Application” shall mean an Account application procedure
designed to open Accounts whereby the application information is communicated to
Bank either (i) verbally at Point of Sale; or (ii) systemically during the order
entry process.

 

“L Brands” shall mean L Brands, Inc., the parent company of VS.

 

“Loyalty Program” shall have the meaning set forth in Section 2.11.

“Mark” shall mean a trademark or service mark owned by or licensed to VS and
designated by VS to Bank for use in connection with the Plan.

“Name Rights” shall have the meaning set forth in Section 2.10.

“Net Proceeds” shall mean Purchases:  (i) less credits to Accounts for the
return or exchange of Goods or a credit on an Account as an adjustment by VS for
goodwill or for Services rendered or not rendered by VS to a Cardholder, all as
shown in the Transaction Records (as corrected by Bank in the event of any
computational error), calculated each Business Day; (ii) less payments from
Cardholders received by VS from Cardholders on Bank’s behalf; (iii) plus the
Royalty Payments, (iv) plus Bank’s Co-Funded Marketing Fund payments.

 

“Net Sales” shall mean Purchases less credits or refunds for Goods and/or
Services, all as shown in the Transaction Records received by the Bank each
Business Day (as corrected by Bank in the event of any computational error), and
calculated each Business Day. 

 

“Nominated Purchaser” shall mean the potential third party purchaser(s) of
Accounts or VS Affiliate nominated by VS.

 

“On-Line Prescreen” shall mean a process where a pre-screened offer of credit is
made to credit-worthy Customers meeting Bank’s credit criteria in a real-time
pre-approved process according to Bank’s Operating Procedures.  The process
utilizes traditional order entry data

 

5

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

elements to build Customer records.  The Customer records are pre-screened by a
credit bureau using Bank’s established criteria to determine if an offer of
credit is appropriate.  Customer records passing the Bank’s pre-screening credit
criteria are returned to the point of order entry where the pre-approved offer
to open an Account is made.  Records not passing the credit criteria are not
returned and no offer is made.

 

“Operating Procedures” shall mean Bank's procedures, as of the Effective Date
and as further amended from time to time in accordance with Section 3.2(b), for
(1) processing applications; (2) processing Transaction Records; and (3)
processing Cardholder disputes and chargebacks or additional or different
procedures which satisfy the requirements of Section 3.2, to be followed by VS
in connection with the Plan. 

 

“Participating Affiliates” shall mean Victoria’s Secret, Direct and Puerto Rico.

 

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Point of Sale (or POS)” shall mean the physical or electronic location at which
transactions (sales, credits, and returns) take place.  This includes but is not
limited to a cash register, point of order entry, or website (as
applicable).    

 

“Plan” shall mean the private label credit card program established and
administered by Bank in the United States and Puerto Rico for Customers of VS by
virtue of this Agreement.

 

“Plan Promotion Purposes” shall mean marketing efforts to promote the Plan and
use of the Credit Cards for Purchases and to acquire new Cardholders, as
determined by VS in its reasonable discretion.

 

“Plan Year” shall mean each one year period beginning on the first day of the VS
fiscal calendar.  Notwithstanding the foregoing, the first Plan Year shall begin
on the Effective Date. Notwithstanding the foregoing, the first Plan Year shall
begin on the Effective Date and end on the last day of VS’s 2018 fiscal
calendar.

 

“Platform” shall mean a server, website, application and/or other online or
digital services, as applicable to the services performed under this Agreement,
including without limitation any software or other technology developed by or
for either Bank or its Affiliates, on the one hand, or VS or its Affiliates, to
facilitate the Program or Relevant Websites.

 

“Processing” shall mean performing any operation(s) (whether automated, manual
or some combination thereof) to or concerning Consumer Personal Information,
including, without limitation, accessing, collecting, organizing, storing,
using, disclosing, manipulating, adapting, analyzing and deriving information
from such Consumer Personal Information.

 

“Program Economics” shall mean, taken as a whole, all of the economics set forth
in Schedule 1.1, whether paid by Bank or VS.

 

“Puerto Rico” shall have the meaning set forth in the first paragraph.

 



 

6

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

“Purchase” shall mean a purchase of Goods and/or Services, including without
limitation all applicable taxes and shipping and handling costs, with a specific
extension of credit by Bank to a Cardholder using an Account or to an
Accountholder, and as provided for under this Agreement. Bank reserves the right
to deny (or reverse) an extension of credit for particular transactions in order
to comply with Applicable Law, which might include but not be limited to
prohibitions against transactions related to gambling.

 

“Quick Credit” shall mean an in-store application procedure designed to open
Accounts as expeditiously as possible at point of sale, whereby an application
for an Account is processed without a paper application being completed by an
Applicant.  An Applicant's credit card (Visa, MasterCard, American Express,
Discover or other Bank approved private label card) is electronically read by a
terminal that captures the Applicant’s name and credit card account
number.  Other data shall be entered into that same terminal by VS’s Store
associate as specified in the Operating Procedures. 

 

“Regular Revolving Purchases” shall mean Purchases which are not subject to any
Deferred Billing Programs.

 

“Relevant Website” shall have the meaning set forth in Section 2.3.

 

“Renewal Term” shall have the meaning set forth in Section 9.1.

 

“Sales Channels” shall mean those certain sales channels through which VS sells
the Goods and/or Services during the Term, including (as applicable) but not
limited to VS’s: (i) retail locations; (ii) websites and other electronic
venues; and (iii) catalogs.  As a point of clarification, this definition
includes different or additional sales channels that are part of VS’s expansion
of their businesses as then constituted, if such expansion does not include an
entity other than VS. For example: the opening of a new store or development of
a website through either (i) “organic growth” or (ii) acquisition of the assets
of a competitor. 

 

“Season” shall mean (i) the period from the first day of the fiscal month of
February to the last day of the fiscal month of July and (ii) the period from
the first day of the fiscal month of August to the last day of the fiscal month
of January.  For the purposes hereof, a “fiscal month” is a monthly period
defined by VS in writing to Bank from time to time to coincide with VS’s fiscal
calendar.

 

“Second Look Plan” shall have the meaning set forth in Section 3.11(c).

 

“Service Event” shall mean a failure by Bank to meet any single Critical or
Non-Critical Service Standard Service Level, as applicable and as further
defined and identified in Schedule 1.2, for a single Service Standard during one
calendar month; provided that such failure was not caused by any action in
violation of this Agreement by VS or by a force majeure event specified in
Section 10.11. 

 

“Service Standard” shall mean the performance or quantitative levels of
performance set forth in Schedule 1.2.

 

“Service Standard Termination Event” shall have the meaning given in Section
9.6.

 



 

7

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

"Statemented Account" shall mean each Account for which a billing statement is
generated within a particular billing cycle.

 

“Store” shall mean that certain retail location selling Goods and/or Services.

 

“Term” shall mean the Initial Term and any Renewal Terms.

 

“Transaction Record” shall mean, with respect to each Purchase of Goods and/or
Services by a Cardholder or Accountholder, each credit or return applicable to a
Purchase of Goods and/or Services, and each payment received by VS from a
Cardholder or Accountholder on Bank's behalf:  (a) the Charge Slip or Credit
Slip corresponding to the Purchase, credit or return; or (b) a computer readable
tape/cartridge or electronic transmission containing the following information:
the Account number of the Cardholder or account number of the Accountholder,
Store number at which the Purchase, credit or return was made, the total of (i)
the Purchase price of Goods and/or Services purchased or amount of the credit,
as applicable, plus (ii) the date of the transaction, a description of the Goods
and/or Services purchased, credited or returned and the authorization code, if
any, obtained by a Store prior to completing the transaction; or (c) electronic
record whereby VS electronically transmits the information described in
subsection (b) hereof to a network provider (selected by VS at its expense),
which in turn transmits such information to Bank by a computer tape/cartridge or
electronic tape or transmission.

 

User ID (“UID”) shall mean a unique identifier that is assigned to a Customer or
a Customer’s computer or device.

 

“Victoria’s Secret” shall have the meaning set forth in the first paragraph.

 

“VS” shall have the meaning set forth in the first paragraph.

 

“VS Customer Information” shall mean Customer Information, to the extent that VS
obtains Customer Information directly from a person who transacts with VS for
Goods and/or Services or has requested to receive marketing materials related to
such Goods or Services. VS Customer Information includes all information
obtained through VS’s ongoing retail operations (such as tokenized account
numbers), including but not limited to its marketing activities, payment card
tokenization controls and/or multi-tender loyalty program (if applicable),
including but not limited to Consumer Personal Information such as name,
address, e-mail address, and telephone number.  For avoidance of doubt, VS
Customer Information shall constitute a type of Customer Information. 

 

“VS Deposit Account” shall mean a deposit account maintained by VS as set forth
in Section 3.6(a).

 

“VS Matters” shall have the meaning set forth in Section 2.14(b).

 

1.2Other Definitions.  As used herein, terms defined in the introductory
paragraph hereof and in other sections of this Agreement shall have such
respective defined meanings.  Defined terms stated in the singular shall include
reference to the plural and vice versa.

 

SECTION 2.  THE PLAN



 

8

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

2.1Establishment and Operation of the Plan.  (a) The Plan is established for the
primary purpose of providing Customer financing and a convenient payment vehicle
for purchases of Goods and/or Services. The Plan is also established to promote
customer loyalty and to support VS’s retail marketing efforts. Qualified
Applicants desiring to use the Plan shall be granted an Account by Bank with a
credit line in an amount to be determined by Bank in its discretion, and subject
to the terms of this Agreement, for each individual Applicant.  Subject to
Section 3.6(d), Bank shall determine the terms and conditions of the Account to
be contained in a Credit Card Agreement, which Credit Card Agreement shall be
subject to change upon notice given by Bank to the Cardholders in accordance
with Applicable Law and subject to the terms of this Agreement.  All Existing
Accounts are deemed provided under the Plan. Bank and BBW have not established a
credit card program for BBW; however, BBW has the right to honor the Credit
Cards as provided in Section 3.1 of this Agreement.

 

(b)Bank shall operate the Plan in accordance with the Service Standards set
forth in Schedule 1.2 to this Agreement, as such performance standards may be
modified from time to time at the reasonable request of Bank or VS and with the
written consent of the other party, any such requests shall be submitted to the
Business Review Committee for review, and upon approval by the Business Review
Committee the parties shall enter into a written amendment to this Agreement.

 

(c)Enhancements to, and modifications or upgrades of, the computer processing,
payment, billing and information services provided by the Bank will be made from
time to time at the reasonable request of VS.  Any such enhancements,
modifications or upgrades shall, to the extent requested by VS, be made on terms
to be agreed upon, notwithstanding, however, VS shall not be responsible for any
reimbursement beyond Bank’s actual costs for such modifications or
upgrades.  Bank may not incorporate any functionality, executable code, or files
(JavaScript or otherwise) into VS’s technology, Platform or physical environment
(whether contracted, controlled, or owned by VS), or a Customer’s device
hardware or software, other than updates to the Bank-controlled aspects of the
mobile application in the ordinary course, without first obtaining prior written
approval from VS.  VS may deny such authorization at any time and in its sole
discretion. This obligation is ongoing and continuous under the Agreement. 

 

(d)Other Technology.  (i)  Provided that VS has completed an upgrade of its POS
systems to accept contact EMV-enabled Credit Cards with an embedded microchip (a
“Chip Card”), Bank shall convert the Credit Cards to Chip Cards on or before
[****], or such other date as the parties shall mutually agree (the “2019/2020
Chip Card Reissue”).    Prior to the conversion of the Credit Cards to Chip
Cards, the parties will work in good faith to identify changes in the technical
aspects of the operation of the Plan (for example, authorization being governed
by MasterCard Network rules and regulations) and, if necessary, document any
resulting changes to the Program Agreement required by the conversion.

 

(ii)The parties will work together in good faith through the Business Review
Committee to create a three (3) year roadmap for technology modifications and
improvements for each party and the Plan (“Technology Plan”).  The initial
Technology Plan, to be completed no later than October 31, 2018, shall include
dynamic email templates to permit customization by the parties.  Thereafter, by
June 1 of each year, Bank shall provide its internal roadmap for VS’s
consideration, and no later than September 1 of each year, the parties shall
jointly present an updated three (3) year Technology Plan to the Business Review
Committee for discussion.

 



 

9

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

2.2 Plan Economics.  The contributions and credits and payments for the funding
of services to be provided by Bank under the Plan and the obligations of VS for
marketing the Plan are set forth in Schedules 1.1 and 2.6, which shall be made
pursuant to the provisions of Section 3.6(a), Daily Settlement unless specified
otherwise.

 

2.3Applications for Credit Under the Plan; Billing Statements.  (a) Applicants
who wish to apply for an Account under the Plan must submit a completed
application in a format approved by Bank, and Bank shall grant or deny the
request for credit based upon Bank’s credit criteria and the creditworthiness of
the individual Applicant.  The decision to extend credit to any Applicant under
the Program shall be solely Bank’s decision, provided, however, that Bank shall
not take any risk action on any segment of Accounts that is any less favorable
than Bank’s actions on account segments of similar creditworthiness across
Bank’s comparable private label credit card programs with similar economics, not
including any special credit programs offered by any program and paid for by
Bank’s customer with respect thereto through recourse provisions, increased
discount fees or other financial accommodations.

 

Unless applying online, VS shall provide a copy of the Credit Card Agreement to
the Applicant to be retained for the Applicant's records. The application shall
be submitted to Bank by the Applicant or submitted by VS on behalf of the
Applicant, as required in the Operating Procedures.  If Bank grants the request
for an Account, Bank will issue a Credit Card to the Applicant which accesses an
individual line of credit in an amount determined by Bank.

 

(b)Bank shall make available to VS and VS shall utilize primarily a Quick Credit
application procedure.  Bank shall also make available to VS and VS may elect to
utilize in its discretion, Instant Credit, pre-approved solicitations, Batch
Prescreen and On-Line Prescreen application procedures as mutually agreed upon
and in accordance with the Fair Credit Reporting Act and other Applicable Law,
and the Operating Procedures. 

 

(c)All Cardholders will receive from Bank a periodic statement (the “Billing
Statement”) listing the amounts of Purchases made and credits received with
respect to an Account and other information as required by Applicable Law or
deemed desirable by Bank but only to the extent such information is consistent
with Applicable Law.  VS may if desired place a message or messages on the
statements as approved by Bank, which approval shall not be unreasonably
withheld.

 

(d)(i)  Bank, at its sole expense, shall make available to VS and its Customers
Internet-based application procedures and Internet-based Cardholder Account
customer service.  These Internet-based applications shall be available via a
link to Bank’s Internet website from VS’s website, if VS elects to operate and
maintain a website on which it deems a link to Bank’s Internet website
appropriate (“Relevant Website”).  If such Relevant Website is, at VS’s option,
operated and maintained by VS it will be maintained consistent with this Section
2.3(d) (the “Website Link”) and via a redirected Internet link from a URL (the
“Redirected URL”) that may be printed on marketing materials issued by VS
consistent with this Agreement from time to time.

 

(ii) If VS elects to operate and maintain a Relevant Website, VS or its website
provider shall be responsible for integrating and maintaining on its website at
its sole expense the Website Link.  If VS elects to operate and maintain a
Relevant Website, VS or its website provider will integrate and maintain the
Website Link to ensure access to the Bank’s Internet website and to reduce
technical errors, and will endeavor, using not less than those efforts used by
VS or its website provider to maintain VS’s website in good operating condition,
to cause its software providing the

 

10

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

link to function, and continue to function, in a sound technical manner.  If VS
elects to operate and maintain a Relevant Website, VS or its website provider
shall appropriately monitor the link to ensure it is functioning properly
consistent with VS’s or its website provider’s standard practices concerning the
monitoring of outside links.  In the event Bank changes or otherwise modifies
URL at the Bank’s Internet site to which the Website Link is directed, VS or its
website provider will either update or modify the link as directed by Bank.  In
providing the Website Link, VS or its website provider shall make it clear and
appropriately conspicuous that the Customer is leaving VS’s website and is being
directed to Bank’s website for the exclusive purpose of accessing Bank’s
website.  VS reserves the right to post an intermediate page directing return to
VS’s website during the continuance of any period when Bank’s website is down or
not accessible via the Website Link.

 

(iii)If VS elects to use its own Redirect URL, VS or its website provider shall
cause such Redirect URL to point to an IP address at the Bank’s Internet site
specified by Bank from time to time.  VS grants Bank the right to use such
Redirect URL solely for the purposes of this Agreement during the Term of this
Agreement as well as where Bank retains the Accounts after termination of this
Agreement as set forth in Article 9 until the servicing of such Accounts has
ceased.  Alternately, VS may elect to use a Redirect URL maintained by an
Affiliate under a similar agreement with Bank and maintained by such Affiliate
under a provision equivalent to this Section 2.3(d)(iii) (“Qualifying
Affiliate’s Redirect URL”), for the purpose of VS directing Cardholders to
Bank’s Electronic Customer Service.

 

(iv)VS agrees that, in connection with any Website Link and printed references
to its own or a Qualifying Affiliate’s Redirected URL, it or its website
provider will only use Bank’s name, or any logo, statements, or any other
information that is related to Bank, only as directed by Bank, or as approved in
advance and in writing by Bank.  Without limiting the generality of the scope of
required approvals, but by way of example, VS or its website provider shall seek
Bank’s approval not only with respect to content, but also with respect to any
typestyle, color, or abbreviations used in connection with any such link.  The
parties shall work together with respect to the design of Bank’s Internet
website, subject to and in compliance with Applicable Law and Section 2.5 of the
Agreement.  The parties shall work together on implementing such links from the
Bank’s Internet application processing website back to VS’s Internet site, if VS
has elected to operate and maintain a Relevant Website, when the Website Link
has been used to enter the Bank’s website.  Bank shall take reasonable efforts
to ensure that navigation back to VS’s Internet site, if VS has elected to
operate and maintain a Relevant Website, from the Bank’s Internet application
processing website, whether through a particular pointer or link, the “back”
button on an Internet browser, the closing of an active window, or any other
return mechanism, shall not be interrupted by Bank through the use of any
intermediate screen or other device not specifically requested by the user,
including without limitation through the use of any html pop-up window or any
other similar device.  VS will use its commercially reasonable efforts to
promote to its Cardholders the Bank’s Electronic Customer Service. 

 

(v)For any approved Bank owned or controlled Relevant Website or any other Bank
owned or controlled website that represents VS (or a Cardholder service), Bank:

 

(A)May only Process Consumer Personal Information to fulfill its obligations
under the Agreement.  Accordingly, activities such as post-transaction marketing
of non-VS goods and services are prohibited unless expressly in accordance with
Section 2.9 or authorized by written agreement between Bank and VS;

 



 

11

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

(B)Will not (1) employ any capability to log end user’s keystrokes, except for
keyword search queries, or (2) rely on automated geo-location of end users
through the use of WiFi reference points, cell-tower reference points, or GPS
capabilities, other than for prevention of fraud and/or security breaches or
with prior written consent of VS; and

 

(C)Will not, without VS’s prior written consent, rely on any type of device,
file, script, code or program (including, without limitation, flash cookies and
local stored objects) that would be set, stored or otherwise executed or enabled
on a website visitor’s (“Visitor’s”) computer (1) to allow tracking of Visitors
across multiple websites, other than multiple VS sites for the benefit of the
Visitors in question in accordance with the provisions of this Agreement, (2) to
allow the overriding of the security settings on a Visitor’s computer designed
to remove files, scripts, code or programs, (3) to restore deleted files,
scripts, code or programs without a Visitor’s affirmative action, and/or (4) to
prevent a Visitor from opting out of files, scripts, codes or programs being
set, stored or otherwise executed or enabled on a Visitor’s computer.   Bank
may, however, without VS’s consent, use text-based browser cookies, web beacons,
and basic navigational information (such as browser type and version,
service-provider identification, and site from which the Visitor came and to
which it goes) solely to (1) manage sessions to fulfill the primary purpose of
obligations under the Agreement, (2) facilitate first-party-only analytics to
optimize the website, and (3) prevent fraud and security breaches. 

 

(vi)For persons with disabilities, and to the extent applicable, Bank shall use
commercially reasonable efforts to deliver any electronic or digital Services
under this Agreement in full compliance with the Level A Success Criteria and
Conformance Requirements of the Web Content Accessibility Guidelines 2.0 (“WCAG
2.0”), published by Worldwide Web Consortium, as of the Effective Date of this
Agreement, and Level AA Success Criteria and Conformance Requirements of the
WCAG 2.0, by [****].  Bank will further comply with any federal Applicable Law
for online/digital/electronic assistive capabilities for persons with
disabilities that supplants and/or incorporates WCAG.  Moreover, Bank will
comply with best industry practice to ensure such compliance through processes,
such as training, testing, policies, and assistance.

 

2.4Plan Documents.  (a)  Subject to and in compliance with the requirements of
Applicable Law, Bank shall solely author the specific content (i) related to
Bank’s or the Cardholder’s rights or obligations under the Account and Bank’s
privacy policy (subject to the requirements set forth in Section 2.8(b)) or (ii)
required by Applicable Law to be included within the Plan documents including
but not limited to the Credit Card Agreement, application, pre-approved
solicitations, Credit Card, card mailer, customer service letters, and billing
statements (collectively, “Forms”) to be used under the Plan. 

 

(b)  Bank and VS shall jointly design all other aspects of the Forms (except for
Cardholder letters and other documents and forms used by Bank in maintaining and
servicing the Accounts, which Bank shall solely design), subject to and in
compliance with the requirements of Applicable Law.

 

(c)  Bank will provide VS with copies of the template of any Forms, Cardholder
letters or other form of communications which are to be provided by Bank in a
mass mailing or distribution to all Cardholders as a whole or to all Cardholders
in a particular state.  Bank shall provide at Bank’s expense appropriate
quantities of the quick pad applications, mail-in applications, Credit Card
Agreements, all components of upgrade and new account credit card packages
including, but not limited to, temporary cards, Credit Card (Chip Card)
plastics, chips, card carriers, Credit Card

 

12

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

fulfillment/processing, postage, card carrier envelopes, and Bank marketing
inserts for welcome kits (“Account Documents”), provided that (i) the costs for
the marketing elements and creative aspects of such Account Documents are within
ten percent (10%) of the cost of the design specifications at Execution Date,
and (ii) any design costs in excess of such ten percent (10%) due to VS’s
requests for non-standard documents beyond the design costs at the Execution
Date, shall be reviewed by the Business Review Committee and paid for by VS,
unless Bank agrees to pay for the excess costs. See Schedule 2.4(c), Design
Specifications, for design specifications and costs at Execution Date. In
addition, Bank shall bear all bureau costs, costs of email delivery and
servicing of Accounts related to pre-approved solicitations for mutually agreed
programs.  Bank shall maintain a centralized inventory of all materials
associated with the welcome kit, Credit Card Agreements and plastics and will
provide replenishment copies to the centralized locations designated by VS for
distribution by VS to the stores.  The parties will agree at the Business Now
Committee level on appropriate Bank inventory levels for Credit Card Agreements
for welcome kits and plastics, and Bank will periodically report actual
inventory levels to VS as set forth in Schedule 2.12(b).  Bank and VS will work
to develop a process that will allow Bank access to VS’s inventory system for
Plan documents and Forms.  Bank shall notify VS in advance if any form is not
consistent with Bank’s base costs and will provide VS with a written estimate of
the excess costs to be borne by VS for such form. 

 

(d)  VS shall pay [****] Plan documentation including, without limitation,
promotional material (i.e. collateral), creative and production costs for
catalogue pre-approved solicitations and creative for email pre-approved
solicitations, special offers, reissued Credit Card plastics (other than Credit
Card plastics being reissued in the ordinary course due to pending expiration
dates), including but not limited to embossing and encoding, card carriers,
envelopes, Credit Card Agreements and postage related to any Plan-wide Credit
Card reissuances or other re-issuances not in the ordinary course requested by
VS (by way of example, the “limited edition” reissue completed in 2017 was a
reissuance not in the ordinary course).  Notwithstanding anything to the
contrary herein, the parties agree and acknowledge that Bank will pay for the
2019/2020 Chip Card Reissue.  Package components, as of the Execution Date, are
set forth on Schedule 2.4(d).

 

(e)   Bank shall have the right to review and approve all materials prepared by
VS (or an Affiliate or third party) that refer in any way to the Plan in order
to verify that such materials comply with Applicable Law and Bank policy, such
approval not to be unreasonably withheld or delayed. VS’s submission of
materials for approval shall be in accordance with the applicable operating
procedures mutually agreed by the parties.  Approval will be deemed given unless
Bank (i) provides objection within [****] Business Days following VS’s delivery
of materials to Bank for review, and (ii) either addresses any identified issues
with respect to the materials, or provides VS with a reasonably detailed plan
for addressing such issues, within [****] Business Days following VS’s delivery
of such materials to Bank for review. In the event any Forms and other Plan
documents used by Bank become obsolete as a result of changes requested by VS
(other than changes effected in connection with the parties’ agreement to enter
into this Agreement), VS shall reimburse Bank for the direct costs associated
with any unused obsolete Forms and other Plan documents.  VS shall pay the
actual and direct costs associated with any Forms and other Plan document
changes or Cardholder notices required as a result of any additions or deletions
of VS honored credit cards requested by VS pursuant to Section 3.1. 

 

2.5Marketing. 

 

(a)VS agrees to use commercially reasonable efforts to engage in marketing of
the Plan.  Additionally, the Co-Funded Marketing Fund shall be used by the
parties to assist with agreed-upon

 

13

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

incremental marketing expenses for the Plan.  When using any trademarks, logos,
service marks or tradenames of the other party, each party will comply with all
written guidelines provided to it by the other party related to use of the other
party’s marks.

 

(b)The Co-Funded Marketing Fund shall be available during the Term of this
Agreement; provided, however, Bank shall have the right to cease the
availability of Bank’s share of the Co-Funded Marketing Funds for any future
marketing or promotions if either party terminates this Agreement.    

 

(c)Each Plan Year, the Business Review Committee shall meet to discuss and agree
upon a marketing plan for the upcoming Plan Year and will approve expenditures
of the Co-Funded Marketing Fund designed to market, promote and support the Plan
in fulfillment of identified programs pursuant to this Section 2.5. Neither
party shall deploy any Plan related marketing, including but not limited to
promotions, surveys, communications, interest-based advertising, online
ad-serving, email, telephone communication, sweepstakes, social media marketing,
contests, location-aware technologies, coupons or offers unless agreed upon in
the marketing plan or otherwise agreed upon in writing.  Both parties hereby
represent and warrant that they shall engage their respective regulatory counsel
as necessary in an attempt to ensure all such marketing activities are compliant
with Applicable Law.

 

2.6Administration of Accounts.  Bank shall perform, at its expense and in
compliance with Applicable Law, all functions necessary to administer and
service the Accounts including but not limited to:  credit decisioning and
investigations, Applicant notification regarding acceptance or rejection of
credit under the Plan, preparation and distribution of paper and electronic
billing statements, credit collections, customer servicing and handling of
Cardholder inquiries, and delivery of annual Cardholder privacy notifications,
and processing payments.  The Bank is solely responsible for determining the
requirements, the method, and the content of any notices to Cardholders required
by Applicable Law, however, Bank shall provide VS with reasonable time and
opportunity to review the forms of all Plan related notices and/or
communications with Cardholders that are not solely required by Applicable
Law.  Bank and VS shall each perform their respective obligations with respect
to administration and promotion of the Plan, as set forth in this Agreement.  A
list of each party’s key obligations is set forth on Schedule 2.6, which list is
not intended to be exhaustive. Notwithstanding anything to the contrary
contained in this Agreement, Bank will not purge any accounts from its system
without prior consent from VS not to be unreasonably withheld. 

 

2.7Credit Decision.  The decision to extend credit to any Applicant under the
Plan shall be Bank's decision and shall be made in accordance with Applicable
Law. Bank will work in good faith with VS to develop business strategies with
respect to the issuance of Credit Cards which are intended to maximize the
potential of the Plan, and which are mutually beneficial to Bank and VS.  VS may
from time to time request Bank to consider offering certain types of special
credit programs.  Bank shall reasonably consider VS’s requests and negotiate
with VS in good faith.  However, Bank shall, in its sole discretion, subject to
Applicable Laws and safety and soundness considerations, determine whether or
not to offer any of such programs.  In the event Bank agrees to any special
credit program, Bank and VS shall mutually agree upon any special terms and fees
associated with the program. Bank shall conduct, [****] during each calendar
year, a meeting with VS to review the credit standards being applied by Bank in
reaching its credit decisions and supporting its risk management strategies for
such activities as credit line increases and Cardholder reissues. See also
Schedule 2.7.

 



 

14

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

2.8Ownership of and Rights in Information.   (a)    Bank shall, upon VS’s
request or periodically as specified in Schedule 2.8, provide to VS free of
charge the data files identified on Schedule 2.8 (containing the information set
forth therein) for VS to the extent such information is available to Bank, and
any other information, including, without limitation, monetary and credit data
requested by VS, agreed to by Bank and VS (collectively, the “Master File
Information”), to the extent permitted by Applicable Law, which VS may use
solely in connection with maintaining and servicing the Accounts or for the
purpose of marketing goods and services to the Cardholders, including sharing
with third parties so long as such third parties are obligated to
confidentiality obligations consistent with industry standards, as permitted by
Applicable Law.  The Master File Information may include, at VS’s request, the
information set forth on Schedule 2.8 for Affiliates of VS, to the extent
permitted by Applicable Law. 

 

(b)To the extent permitted by Applicable Law and without undue burden, cost or
expense to Bank, Bank intends and will exert its diligent good faith efforts to
maintain during the Term a privacy policy, which will permit Bank to allow VS to
use the Master File Information for purposes in addition to those set forth in
Section 2.8(a) above (the “Additional Purposes”) and, upon prior written consent
from Bank which shall not be unreasonably withheld, to share such information
with third parties for the Additional Purposes subject to Cardholder opt out and
Applicable Law.  Bank will provide Customers with consumer notice and choice
mechanisms, as may be required by Applicable Law (including, but not limited to,
Consumer Laws).

 

(c)The Bank is the owner of all Bank Customer Information, Common Information
(which is co-owned), and other information relating to the Cardholders
(including names and addresses) as collected by or on behalf of Bank or as set
forth in Bank’s records, the Accounts and the Credit Cards, the copyright to all
written material contained in any Credit Card Agreements, applications, billing
statements and other Forms used by the Bank in the administration of its
agreements with the Cardholders, all credit scoring systems and Bank’s Debt
Cancellation Programs with respect to any Cardholder; provided, however, that
Bank shall not be entitled to sell, rent or otherwise disclose any information
relating to the Cardholders to any third party other than (i)  such disclosure
as is required in connection with the administration and servicing by Bank of
the Program and in such case in accordance with the provisions of this
Agreement, including without limitation Bank’s securitization, management and
collection of charged off Accounts and disclosure to credit agencies, (ii)  as
required by Applicable Law, and/or (iii)  as otherwise expressly permitted by
this Agreement or by VS.

(d)The Transaction Records (except for any Account payment information received
by VS on Bank’s behalf) are the sole property of VS.  Bank may use the
Transaction Records solely for the purposes permitted by this Agreement
(provided that this limitation shall not limit Bank’s rights with respect to any
Account information) and in accordance with Applicable Law.  Account payment
information received by VS on Bank’s behalf shall be the sole property of Bank,
provided that VS may use such information solely for the purposes permitted by
this Agreement and in accordance with Applicable Law.

 

(e)Except for Bank Customer Information and Common Information (which is
co-owned), VS exclusively owns and controls all right, title and interest in and
to VS Customer Information, and Bank otherwise has no rights in VS Customer
Information except as enumerated in this Agreement, or as authorized in writing
by VS.  VS Customer Information is provided “as is.” VS does not make any
representation or warranty about VS Customer Information, including that such
information is accurate, complete, reliable, current or error-free.  Without
limiting the generality of the foregoing,

 

15

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

VS is the owner of the names and addresses of Customers, as set forth in VS’s
records and collected by VS from a source other than Bank.   Upon request of
Bank and consent of VS, not to be unreasonably withheld, VS shall make the names
and addresses of Customers available to Bank, as permitted by Applicable Law,
during the Term of this Agreement to be used only for purposes of solicitation
of such Customers to become Cardholders of Bank and in connection with the
administration of the Plan in accordance with the terms of this Agreement,
Applicable Law and VS’s and the Bank’s respective privacy policies.  Names,
addresses and other information of Customers obtained by VS from the Customer
(and not on Bank’s behalf) in connection with point-of-sale, mail order,
telephone, internet or other sale (regardless of whether the Customer makes
payment for such sale through the use of a Credit Card) are “collected by VS
from a source other than Bank.”

 

(f)For the avoidance of doubt, the parties acknowledge that the items of
information allocated to each party in this Section 2.8 may overlap, and that
each party may independently possess and own the same specific items of
information, such as but not limited to, names and addresses of persons who are
both Customers and Cardholders (“Common Information”).  When either party to
this Agreement is in possession of such Common Information, or such Common
Information is transmitted by either party, electronically or otherwise, the
party, either possessing or transmitting, is obligated to maintaining the
security and confidentiality of such Common Information as set forth in this
Agreement.

 

(g)     Bank and VS agree to limit Processing Consumer Personal Information
solely to the extent necessary to deliver the services under this Agreement or
as otherwise agreed.  For this Agreement, the acts or omissions of either party,
or its respective employees, and its respective affiliates, agents, contractors,
and/or subcontractors, constitute such party’s acts or omissions. 

 

2.9Debt Cancellation Programs and Enhancement Marketing Services.  (a) Bank and
VS agree that Bank may, in accordance with Applicable Law and with VS’s prior
consent, which consent is hereby provided as of the Effective Date with respect
to those debt cancellation programs already in effect as of the Effective Date,
exclusively make available to Cardholders debt cancellation programs (“Debt
Cancellation Programs”) offered by Bank and/or its vendors or Affiliates
designed to cancel some or all of a Cardholder’s debt obligations under the Plan
in the event of a Cardholder’s inability to pay Bank, the costs for which are
based on the Cardholder’s Account balance. The solicitations and offerings shall
not contain VS’s endorsement, and Bank shall ensure that all disclosures and the
procedures used to offer such programs are in compliance with Applicable
Law.  Bank may make no more than four (4) mailed offers per Plan Year or two (2)
times per Season at its expense.  In addition, Bank may, during eight (8)
calendar weeks per Season, position the Debt Cancellation Programs as the first
item in the cue of programs to be marketed to incoming Cardholder calls.  Such
eight (8) week-long periods shall occur at times when the incoming Cardholder
call volume is anticipated to be near the average Cardholder call volume
observed for the Plan in general (as opposed to a period during which call
volume is anticipated to be unusually high or low) and shall be determined by
the Program Strategy Committee. The Bank may not cause the Debt Cancellation
Programs to be first in such cue during any other period.  The monthly charges
for Debt Cancellation Programs shall be charged to the applicable Cardholder’s
Account. 

 

(b)Bank and VS agree that Bank may make available to Cardholders offerings other
than Debt Cancellation Programs, including identity protection plans and various
types of other insurance, products and services (“Enhancement Marketing
Services”) at its expense through solicitations made in connection with their
Accounts, subject to VS’s approval as provided in Section 2.9(d). Such
Enhancement Marketing Services may include but are not limited to insurance of
types not listed in

 

16

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

Section 2.9(a), travel clubs, legal services, card registration programs,
Identity Protector and merchandise products. Such Enhancement Marketing Services
may be offered through various direct marketing channels including but not
limited to direct mail, telemarketing, statement inserts, statement messaging,
call transfer and IVR.  The charges for the products and services will be billed
to the applicable Cardholder’s Account when appropriate.  The solicitations and
offerings shall not contain VS’s endorsement, and Bank shall be responsible for
all disclosures and procedures required under Applicable Law in connection with
the Enhancement Marketing Services offered. VS may require Bank to stop offering
any Enhancement Marketing Service or any Debt Cancellation Program at any time
upon notice to Bank; however, when terminating the Account Assure program, VS
agrees to provide Bank with at least ninety (90) days prior notice of
termination, after first reviewing the matter with the Business Review Committee
in order for the Business Review Committee to discuss the issues, alternatives
and the projected economic impact on the Plan. 

 

(c)VS shall receive from Bank [****] of the net profit (Bank’s revenues from
commissions and other incentives from the vendor minus Bank’s total expenses
directly related to providing the Enhancement Marketing Services and Debt
Cancellation Program) generated by any Enhancement Marketing Services and any
Debt Cancellation Program, payment to be made on a monthly basis through ACH
transfer to VS Deposit Account (unless otherwise directed by VS) not later than
thirty (30) days following the end of the month, together with a statement
setting forth the revenues, expenses and profits in reasonable detail.

 

(d)Each and every Enhancement Marketing Service and the related advertising
materials shall be subject to the prior approval of VS, which approval shall not
be unreasonably withheld or delayed (it being understood that VS may withhold
such approval if it determines in its reasonable discretion that the advertising
of such products or services is inconsistent with the image of VS’s
business).  With [****] days prior written notice to Bank, VS may reasonably
withdraw its approval for an Enhancement Marketing Service.

2.10Ownership of VS Name.  Anything in this Agreement to the contrary
notwithstanding, VS shall retain all rights in and to VS's name, the Marks and
all trademarks, service marks and other rights pertaining to such names
(collectively, the “Name Rights”) and all goodwill associated with the use of
the Name Rights whether under this Agreement or otherwise shall inure to the
benefit of VS.  VS shall have the right, in its sole and absolute discretion, to
prohibit the use of any of its Name Rights in any Forms, advertisements or other
materials proposed to be used by Bank.  However, no reasonable use, which use is
consistent with this Agreement, of the Marks for the purpose of identifying the
Accounts in connection with maintaining and servicing such Accounts will be
prohibited. Bank shall cease all use of the Name Rights upon the termination of
this Agreement for any reason unless Bank retains the Accounts after termination
of the Agreement, in which case Bank may use the Name Rights solely in
connection with the administration and collection of the balance due on the
Accounts.  Provided, however, that VS grants Bank the right to use VS’s Name
Rights on a case by case basis (excluding any such marketing, materials or
literature related to a Debt Cancellation Program or Enhancement Marketing
Service) and with thirty (30) days advance notice of each category of use in
connection with Bank and its Affiliates’ product marketing, promotional
materials and literature in written and electronic form and their business
client lists until such time as this Agreement is terminated or VS chooses to
revoke this right for any or all product marketing, promotional materials,
literature or client list purposes.  All uses of VS’s Name Rights are subject to
the terms and conditions of this Agreement, including, but not limited to, this
Section 2.10 and Section 2.5.

 



 

17

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

2.11Cardholder Loyalty Program.  Bank will provide VS with system functionality
tied to the Accounts to support VS’s Cardholder loyalty program (the “Loyalty
Program”), at no additional charge, to the extent VS’s Loyalty Program is
consistent with Bank’s existing or future functionality offered to other Bank
clients and is facilitated using monthly billing statements to active Accounts
and does not include stand-alone mailings.  Provided, however, that Bank will
support stand-alone Cardholder mailings and zero-balance statements in
conjunction with the Loyalty Program at VS’s expense.  Bank will, at VS’s
request, upon the terms, conditions and fees mutually agreed upon in writing by
the parties, provide back office servicing and administration support for VS’s
Loyalty Program.  The Loyalty Program will provide for loyalty point
accumulation, tracking, lookup/reporting, and redemption where coupon is part of
the billing statement, and redemption data files contained in Bank’s system to a
party designated by VS, at no additional charge to VS, consistent with Bank’s
existing or future functionality offered to other Bank clients.  Subject to
Section 2.14(b)(i)(F), VS is the owner of the Loyalty Program and will be
responsible for determining and funding the reward related to the Loyalty
Program and for ensuring that the Loyalty Program complies with all Applicable
Laws. 

 

2.12Relationship Management, Resources and Reporting. (a)    (i) As of the
Execution Date, Bank shall provide a minimum of [****] associates (excluding
future, incremental field sales associates) in support of the Plan (“Bank Credit
Relationship Services Team”). As of the Execution Date, VS shall provide no less
than [****] associates in support of the Plan (“VS Credit Relationship Services
Team”). After the first Plan Year, Bank may propose to increase (or decrease)
the number of dedicated associates with any such increase (or decrease) subject
to the approval of VS (in its sole discretion).  See also Schedule 2.12(a).

 

(ii)It is the intent of the parties that the associates of Bank will not be
employees of VS, or any of its Affiliates, and the parties shall structure and
maintain their operations in such a manner that is consistent with this intent.
 Bank employees are expected to perform their responsibilities as specified by
Bank and without day-to-day control from VS personnel.   Bank acknowledges and
agrees that: (a) VS will have no responsibility to provide to any Bank employee
insurance, vacation, or other fringe benefits normally associated with employee
status including, but not limited, to participation in any welfare benefit plan
sponsored by VS for the benefit of its employees; (b) Bank will not hold itself
or its staff out as, nor claim to be, an officer, partner, joint venture,
employee, or agent of VS; (c) Bank shall be responsible for reporting,
withholding and payment of all income, unemployment, FICA, or similar taxes for
Bank employees; and (d) Bank shall, at its expense, comply with all applicable
laws, including but not limited to the National Labor Relations Act, the
Americans With Disabilities Act, all applicable employment discrimination laws,
overtime laws, immigration laws, workers’ compensation laws, and occupational
safety and health laws and any related regulations with regard to Bank
employees.

 

(b)     Bank will maintain levels of outsourcing for call center operations
supporting the Plan consistent with those as of the Effective Date and will
provide live agent customer service during Store hours across all U.S. time
zones as mutually agreed by the parties. For the avoidance of doubt, all call
center operations will be in the U.S.  For the avoidance of doubt, all call
center operations will be in the U.S., with the exception of the current
practice to off­shore call center operations for collection (inbound calls on
accounts 60+ days delinquent), skip trace calls, Pay by Phone calls, back office
handling of address changes, or as otherwise approved by VS.  Bank agrees to
incorporate into Bank’s training curriculum, in consultation with VS, VS brand
and service philosophy. Bank shall provide appropriate “soft-skill” training to
customer-facing representatives, including initial training for new hires as
well as refresher training for existing representatives twice a year.



 

18

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

(c)Bank shall provide to VS in electronic format the reports and data feed
identified in Schedule 2.12(b), at the frequency set forth therein.  In
addition, at VS’s request, Bank will provide VS with a written list of the Plan
documents that will become obsolete as a result of one or more specific changes
contemplated by VS, together with a written estimate of the costs to be borne by
VS if such documents are deemed obsolete.  Also, at VS’s request, Bank will
provide VS with the following information, the scope of which shall be mutually
agreed upon by the parties: (i) customer service related questions received
through the “contact us” email functionality and how those questions were
resolved; and (ii) cardholder complaints related to enhancement marketing and
debt cancellation programs.

 

(d)Bank will cause its affiliated service provider to make available to VS
experienced and knowledgeable representatives of those Affiliates of Bank
selected by VS to consult up to forty (40) hours per calendar year with VS
and/or meet with the Business Review Committee to identify opportunities to
enhance the Plan and to provide value add services to VS.

 

2.13Plan Competitiveness.  (a)   Bank covenants and agrees that it shall,
through its participation in the Business Review Committee and otherwise as
permitted in this Agreement, exert good faith diligent efforts to maintain the
Plan in a position reasonably competitive with the top tier of well-managed
private label credit card programs within the soft goods retail industry,
consistent with the Bank’s overall economic assumptions for the Plan. These
efforts will include Bank’s active management of the Plan, through the Business
Review Committee and otherwise as permitted in this Agreement, to maintain
material elements of the Plan within competitive market ranges, including but
not limited to the APR assessed on revolving balances, the fee amounts, fee
assessment practices, and customer service standards.  In the event Bank fairly
believes that decisions of VS are impairing the competitive position of the
Plan, Bank will notify VS promptly, and in any event not later than the next
ensuing Business Review Committee meeting. 

 

(b)Twice per year, Bank will conduct a competitive patterning survey to assess
the Plan’s features and capabilities against features and capabilities of other
programs offered by competing issuers in the private label marketplace in
general and in the soft goods retail environment specifically. This survey will
also include analysis of marketplace and industry trends and innovations.  Bank
will provide VS a copy of this survey.  Bank may at its option conduct the
survey and analysis using qualified and experienced resources, whether internal
resources, Affiliates, third parties or a combination thereof.

 

(c)Bank will monitor Cardholder and non-Cardholder Customer satisfaction by
measuring agreed upon criteria including (i) habits and practices related to
card usage, (ii) awareness of Cardholder benefits, (iii) intention to
participate in the card program, (iv) barriers to Cardholder acquisition, (v)
satisfaction with existing Cardholder benefits, (vi) interest in specific card
benefits (new or improved), (vii) intention to continue using the Card for
future purchases or (viii) any other credit or marketing topic reasonably
requested by VS based upon its business needs.  Quarterly, Bank will fund and
execute a formal survey of Cardholder and non-Cardholder Customer satisfaction
jointly developed by the Bank and VS (the “Tracking Survey”) and conducted by
Bank using qualified and experienced resources, whether internal resources,
Affiliates, third parties or a combination thereof. All results of the survey
will be delivered to VS within forty-five (45) days of the end of the relevant
quarter and shared with the Business Review Committee.

 



 

19

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

(d)Subject to the requirements of Applicable Law, VS will have the right to
monitor Customer service calls for quality on a random, periodic basis with at
least three (3) Business Days prior notice.  Should the Tracking Survey or the
call monitoring results indicate issues, shortfalls relative to the Service
Standards, or unfavorable trends, Bank will develop and present to the Business
Review Committee an action plan to remedy the identified shortfalls.

 

2.14Engagement Committees.  (a) As more fully set forth in Schedule 2.14, the
CEO Program Review Committee, Business Review Committee, Program Strategy
Committee and Business Now Committee (collectively the “Engagement Committees”)
shall work cooperatively with regard to various aspects of the Plan, setting the
strategic direction relating to the Plan, including but not limited to program
oversight and problem resolution for the Plan and the decisions related to Plan
matters not otherwise expressly addressed in this Agreement.

 

(b)Escalation of Business Review Committee Matters. In the event that the
Business Review Committee fails to agree by consensus on an appropriate course
of action or resolution with respect to any matter, such matter shall be
submitted to the appropriate executives of each of VS and Bank for further
review and resolution. If such executives fail to agree on the appropriate
course of action or resolution, the ultimate decision on the matter shall be
made by VS with respect to VS Matters and Bank with respect to Bank Matters. Any
matters that are neither a VS Matter nor a Bank Matter shall remain within the
auspices of the Business Review Committee for further discussion, escalation
and/or resolution.

 

For the purposes of this Agreement:

 

(i)



“VS Matters” include:

 

(A)



Design of Credit Cards, Account statements, Plan websites and Plan collateral
(subject to Applicable Law and Bank system specifications and capabilities);

(B)



Decrease of Bank Credit Relationship Services Team below [****] associates;

(C)



VS capital expenditures;

(D)



Except as required by Applicable Law, changes by Bank that require a systems
change by VS;

(E)



Decisions to utilize new credit card products and/or marketing channels proposed
by Bank;

(F)



Changes to the program value proposition (in consultation with Bank);

(G)



Subject to (F) above, decisions to change or terminate any VS Loyalty Program,
provided there is no incremental expense to Bank as a result of such decision by
VS;

(H)



Decisions related to ancillary products and cross-selling as set forth in
Section 2.9; and

(I)



Changes to VS privacy policies.

 

(ii)



“Bank Matters” include:

 

(A)



Cardholder account documentation (such as billing statements and letters) and
decisions related to the form of Cardholder communications, provided, however,
that except for Cardholder disclosures required by Applicable Law, VS shall

 

20

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

have the right to review and approve all forms of Cardholder communications used
by the Bank to manage the Plan (which approval shall not be unreasonably
withheld and shall be provided within a commercially reasonable time);

(B)



Changes to risk management policies and underwriting, subject to Section 2.7 and
Schedule 2.7;

(C)



Subject to Section 3.6(d), changes to Cardholder Terms;

(D)



Bank capital expenditures;

(E)



Subject to Section 3.2, changes to Bank Operating Procedures;

(F)



Development of new credit card products and/or marketing channels; and

(G)



Servicing of the Loyalty Program referenced in Section 2.11.

.

(c) Either VS or Bank may from time to time, with reasonable prior notice to the
other party, invite other appropriate employees or its Affiliates to attend
Engagement Committee meetings to inform the conversations, provided, however,
that such guests may not approve or disapprove of any matter to be reviewed by
such committee pursuant to this Agreement, including the Business Review
Committee pursuant to Section 2.14(b). 

 

2.15Material Adverse Change; Remediation. 

 

(a)Except for changes required by Applicable Law, Bank will provide VS with at
least [****] days prior notice of any changes Bank proposes to make to the Plan
which Bank reasonably believes could have a material impact on customer service,
“customer experience” and/or the customer database information which is
maintained by Bank and provided to VS and the parties shall meet to discuss any
concerns raised by VS and any alternatives.

 

(b)Except for changes required by Applicable Law, VS will use commercially
reasonable efforts to provide Bank with at least [****] days prior notice, but
not less than [****] days prior notice of any changes VS proposes to make which
VS reasonably believes could have a material impact on the Plan, and the parties
shall meet to discuss any concerns raised by Bank and any alternatives.

 

(c)With regard to the changes implemented in (a) and (b) above by either party,
if the implementation of such changes causes a material impact on the other
party in excess of [****], then the parties shall meet to discuss alternatives
to remediate or reduce the impact of the change.

 

2.16    SMS Marketing Communications.  VS and Bank may send marketing
communications via SMS or other text messaging protocols to Cardholders,
Applicants and/or Customers only if (i) such marketing communication is sent on
the sending party’s sole behalf for that party’s own marketing purposes, with no
reference or attribution to the other party, or (ii) with the other party’s
prior written approval.  For an avoidance of doubt, with respect to any
joint-marketing communications, Bank and VS shall obtain the other party’s prior
written approval of the communication’s content (including, without limitation,
sign-up, notice and consent language) before sending any marketing communication
via SMS (including, without limitation, an SMS service communication with a
marketing or upsell element) or other text messaging protocol on behalf of the
other party or for the other party’s marketing purposes.

 

2.17  Marketing and Other Communications Compliance.  With respect to all SMS,
telecommunications, email and other electronic communications sent by a party as
part of the Plan, Bank and VS will comply with all laws that apply to Bank and
VS by virtue of this Agreement and the Services, including, without limitation,
the Federal Telephone Consumer Protection Act (“TCPA”),

 

21

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

and all rules, regulations, and guidance promulgated under the TCPA.  Without
limiting the generality of the foregoing, Bank and VS shall obtain the
recipient’s prior affirmative consent prior to sending SMS communications.  In
addition, prior to sending SMS marketing messages or other telephonic marketing
communications to mobile numbers, the party deploying such marketing messages
will scrub the mobile numbers pursuant to Applicable Law and its policies and
will additionally identify itself as the entity responsible for originating or
transmitting such SMS marketing message (i.e., using its own originating or
identifying information, numbers, or addresses).  Further, such party represents
and warrants that it does and will maintain copies of all consumer-facing
content for SMS marketing at least four years after it was last used, and
evidence of consumer consent from the time it was received to at least four
years after the consumer stops receiving SMS marketing messages or other
telephonic marketing communications from such party.   Bank and VS shall not
engage in any outbound telephonic (including SMS) upselling in connection with
the Agreement.

 

SECTION 3.  OPERATION OF THE PLAN

 

3.1Honoring Credit Cards.  VS will honor, and agrees that as long as BBW is an
Affiliate of VS, BBW may have the right to honor pursuant to a separate
agreement with Bank, any Credit Card properly issued and currently authorized by
Bank pursuant to the Plan and subject to the terms of the Agreement.  VS agrees
that it shall deliver to Bank all Transaction Records evidencing transactions
made under the Plan, in accordance with the provisions of this Agreement and the
Operating Procedures.

 

3.2Operating Procedures; Amendment.  (a)  VS shall observe and comply with the
Operating Procedures.  VS shall ensure that their respective Stores personnel
are trained regarding the Operating Procedures.  The Bank will, upon reasonable
advance notice provided in each instance to VS’s Director of Credit Card
Marketing, conduct regular visits to VS’s Stores to observe VS personnel when
taking Applicant applications and when making sales where Credit Cards are used
to ensure compliance with Applicable Law and to confirm use of the correct Plan
documents. Bank shall conduct such visits in such a manner as to not disrupt or
unreasonably interfere with VS’s business operations.  In the event
non-compliance is observed, Bank will document the non-compliant procedures and
formally communicate in writing to VS.  VS will have up to [****] days to
address such matter.

 

VS agrees to comply with the following procedures:

 

(i)In each Credit Card transaction to obtain all the information contained in
clause (b) of the definition of “Transaction Record.”  The date which appears on
the Charge Slip or Credit Slip will be prima facie evidence of the transaction
date, and VS shall be required to transmit all Transaction Records relating to
such Charge Slip and/or Credit Slip so that Bank receives such Transaction
Records no later than the second Business Day after the transaction date;
provided that if, as a result of technical disruptions, any Store locations are
not polled within a normal period after the occurrence of the underlying
Transactions, VS may transmit such information relating to such Store locations
as soon as reasonably practicable after polling is completed.  The “Cardholder
Copy” of each Charge Slip shall be delivered to the Cardholder at the time of
the transaction if the Cardholder is in the Store.

 

(ii)All Charge Slips will evidence the total price of the sale minus any cash
down payment.  VS shall retain the “Merchant Copy” of all VS and BBW generated
Charge and Credit Slips for each transaction for a period of twelve (12) months
from the date of presentation to Bank or in

 

22

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

the case of Deferred Billing Programs, twelve (12) months from the end of the
applicable Deferred Billing Program. The provisions set forth in this subsection
(ii) shall take precedence over any provisions governing retention of Charge
Slips set forth in the Operating Procedures.

 

(iii)VS at its sole discretion will develop and maintain a policy for the
exchange and return of Goods and adjustment for Services rendered and for that
purpose will give credit to Accounts upon such exchange, return or
adjustment.  VS will not make cash refunds to Cardholders on Credit Card
Purchases.  If any Goods are returned, price adjustment is allowed, or debt for
Services is adjusted, VS will notify the Bank and provide appropriate
documentation thereof to the Cardholder.  Upon receipt of Transaction Records
reflecting a credit to which there has been a corresponding debit, Bank will net
against amounts payable by Bank to VS the total shown on the Credit Slip, and
credit the Cardholder's Account in the amount of such Credit Slip.  If on any
day the total amount of the Net Proceeds is a negative amount, VS shall remit
the difference to Bank immediately upon written demand.

 

(iv)Stores shall not, when the Cardholder is present in the Store, accept a
transaction to be charged to an Account without either: presentation of a Credit
Card and following any additional identification outlined in the Operating
Procedures; or following such proper identification procedures for transactions
where a Credit Card is not presented as outlined in the Operating Procedures (a
“Card Not Present" transaction). For Card Not Present transactions, Stores must
collect the information enumerated in this paragraph to the extent Applicable
Law authorizes, or allows by exception, such information collection. Subject to
the foregoing in this Section and, subject to Bank's ability to amend or revise
the Operating Procedures as set forth in paragraph (b) below, the parties agree
and acknowledge that the requirements of the Card Not Present section of the
Operating Procedures relating to proper identification of a Cardholder where a
Credit Card is not presented may be satisfied by Stores by collecting and
recording the following information from the Cardholder (or Authorized Buyer):
(w) Cardholder (or Authorized Buyer's) name; and (x) type of photo ID checked;
and (y) either Cardholder's (or Authorized Buyer's) state of residence and zip
code or Cardholder's (or Authorized Buyer) Driver's License state and ID number,
and (z) Cardholder's (or Authorized Buyer's) signature. Notwithstanding anything
to the contrary herein, the parties agree and acknowledge that Bank is not
providing to VS any legal advice, and Bank makes no representation whatsoever as
to whether the above procedure is compliant with state point of sale
requirements for retailers ("POS Laws"). VS and Stores are solely responsible
for compliance with POS Laws, to the extent of VS's control over such
procedures, and (to such extent) VS therefore holds Bank harmless for any
liability which may arise due to a failure of VS and/or Stores to comply with
POS Laws.

 

(b)The Operating Procedures may be amended or modified by Bank from time to time
in its reasonable discretion; provided, however, a written copy of any such
amendment or modification shall be provided to VS at least [****] days before
its effective date (the “Notice Date”) unless otherwise required by Applicable
Law.  For those amendments requiring technology changes, the parties shall work
in good faith to align on an implementation date based upon the scope of the
required changes. For those changes required by Applicable Law (“Required
Changes”), notice shall be given as soon as practicable.  Unless such change is
a Required Change, VS shall have the right within [****] days after the Notice
Date to object to such change. The Business Review Committee shall meet promptly
following such objection by VS and shall endeavor to discuss such amendment or
modification in good faith in order to accept the amendment or modification or
reach a mutually agreeable alternative to the amendment or modification.  In the
event the Business Review Committee is unable to agree upon the amendment or
modification or an alternative thereto within 

 

23

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

[****] days after the Notice Date, then a senior executive from both VS and Bank
shall meet to negotiate in good faith in order to reach a mutually agreeable
alternative. If the parties’ senior executives are unable to mutually agree
within [****] days after the Notice Date, then Bank shall not implement the
initially proposed change; provided, however, that if Bank implements such
change for other similar clients and within [****] days after such
implementation can provide analysis that the change did not have a material
adverse effect on such other clients, then VS shall implement the amendment or
modifications within [****] days thereafter. In addition, with respect to any
change other than a Required Change implemented by Bank, VS shall have the
further right within a [****] month period after such implementation by Bank to
request an Business Review Committee review of any material adverse financial or
operational effects of the amendment or modification, discuss alternatives and
to require Bank to remediate the same or revoke the amendment or modification.

 

3.3Cardholder Disputes Regarding Goods and/or Services.  VS with Bank’s
assistance shall act promptly to investigate and work to resolve disputes with
Cardholders regarding Goods and/or Services obtained through VS pursuant to the
Plan.  VS shall timely process credits or refunds for Cardholders utilizing the
Plan.

 

3.4No Special Agreements.  VS will not extract any special agreement, condition
or security from Cardholders in connection with their use of a Credit Card,
unless approved in advance by Bank in writing.

 

3.5Cardholder Disputes Regarding Violations of Law or Regulation.  VS shall
assist Bank in further investigating and using its reasonable efforts to help
resolve any Applicant or Cardholder claim, dispute, or defense which may be
asserted under Applicable Law.

 

3.6Payment to VS; Ownership of Accounts; Fees; Accounting.  (a)  VS shall
electronically transmit all Transaction Records to Bank in a format acceptable
to Bank.  Upon receipt, Bank shall use commercially reasonable efforts to
promptly verify and process such Transaction Records, and in the time frames
specified herein, Bank will remit to VS an amount equal to the Net Proceeds
indicated by such Transaction Records for the Credit Sales Day(s) for which such
remittance is made (the “Daily Settlement”).  In the event Bank discovers any
discrepancies in the amount of Transaction Records submitted by VS or paid by
Bank to VS, Bank shall notify VS in detail of the discrepancy, and credit VS, or
net against amounts owed to VS, as the case may be, in a subsequent Daily
Settlement.  Bank will transfer funds via Automated Clearing House (“ACH”) to an
account designated in writing by VS to Bank (the “VS Deposit Account”).  If
Transaction Records are received by Bank’s processing center before 12 noon
Eastern time on a Business Day, Bank will initiate such ACH transfer the same
day and in the event that the Transaction Records are received after 12 noon
Eastern time on a Business Day, then Bank will initiate such transfer no later
than 12 noon Eastern time on the following Business Day. Bank shall, as directed
by VS, remit funds to (i) one account, or (ii) to one account for each of
Victoria’s Secret, Direct, Puerto Rico and BBW, and shall not remit funds to
individual Stores.  The term “initiate” shall mean that Bank shall transmit an
ACH file to Bank’s financial institution for settlement on the next Business
Day. 

 

(b)Bank shall own all the Accounts under the Plan from the time of
establishment, and except as otherwise provided herein, VS shall not have any
right to any indebtedness on an Account or to any Account payment from a
Cardholder arising out of or in connection with any Purchases under the
Plan.  Effective upon payment to VS by Bank pursuant to Section 3.6(a), with
respect to each Charge Slip VS shall be deemed to have transferred, conveyed,
assigned and surrendered to

 

24

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

Bank all right, title or interest in all such Charge Slips and in all other
rights and writings evidencing such Purchases, if any.

 

(c)All Transaction Records are subject to review and acceptance by Bank.  In the
event of a computational or similar error of an accounting or record keeping
nature with respect to such Transaction Records, Bank may credit to VS’s Deposit
Account or net against the Net Proceeds (as the case may be) the proper amount
as corrected. If the Net Proceeds are insufficient, VS shall remit the proper
amount to Bank immediately upon written demand.  Upon any such correction Bank
shall give prompt notice and explanation thereof to VS.

 

(d)Cardholder Terms.

 

(i)Subject to Applicable Law, Bank shall initially charge each Cardholder the
rates and fees set forth in Schedule 3.6(d) (the “Cardholder Terms”).

 

(ii)See also Schedule 3.6(d).

 

(e)VS shall obtain and maintain [****] such point of sale terminals, cash
registers, network (electronic communication interchange system), telephone or
other communication lines, software, hardware and other items of equipment as
are necessary for it to request and receive authorizations, transmit Charge Slip
and Credit Slip information, process Credit Card Applications and perform its
obligations under this Agreement.  The computer programs and telecommunications
protocols necessary to facilitate communications between Bank and VS and the
Stores shall be determined by Bank from time to time subject to reasonable prior
notice of any change in such programs, equipment or protocols. 

 

(f)VS may from time to time offer Deferred Billing Programs to Cardholders.  VS
shall be responsible for ensuring that all Purchases subject to any Deferred
Billing Programs are properly designated as such on the Transaction Record in
accordance with Bank’s instructions.

 

(g)Bank may if VS fails to pay Bank any amounts due (and such amounts are not
subject to a good faith dispute of which Bank has been notified) to Bank
pursuant to this Agreement for more than [****] days after the due date, offset
such amounts against the Net Proceeds or any other amounts owed by Bank to VS
under this Agreement.

 

3.7Insertion of VS’s Promotional Materials.  Bank will upon request of VS from
time to time insert VS’s promotional materials for VS’s Goods and/or Services,
which are provided by VS at VS’s expense, into the Account billing statements
and new Credit Card mailers, so long as:  (a) for insertion into Account billing
statements, the materials are provided to Bank at least [****] Business Days
prior to the scheduled mailing date of such statements; (b) for insertion into
new Credit Card mailers, the materials are provided to Bank at least [****]
Business Days prior to the scheduled mailing date of such notice; (c) if the
materials reference Bank or the Plan in any manner, are approved by Bank as to
content, in Bank’s reasonable discretion; (d) the materials meet all size,
weight, or other specifications for such inserts as shall be set forth in the
Operating Procedures; (e) there is sufficient space in Bank’s standard envelope
for the insert in addition to any legally required material, Cardholder notices
and other materials which Bank is including in the mailing; and (f) VS pays any
and all additional postage costs caused by Bank’s insertion of materials
provided by VS, provided that Bank shall first notify VS of any additional
postage cost and Bank will include the materials only if instructed by VS to
insert regardless of the additional postage costs. 



 

25

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

3.8Payments by Cardholders.  (a)  Except as provided in this Section 3.8, all
payments to be made by Cardholders with respect to any amounts outstanding on
the Accounts shall be made in accordance with the instructions of Bank and at
the location or address specified by Bank.  VS hereby authorizes Bank, or any of
its employees or agents, to endorse “COMENITY BANK” upon all or any checks,
drafts, money orders or other evidence of payment, made payable to VS and
intended as payment on an Account, that may come into Bank’s possession from
Cardholders and to credit said payment against the appropriate Cardholder’s
Account.  VS further agrees that where, consistent with Section 3.8(b), or such
other circumstance authorized by Bank, VS is permitted by Bank to receive any
payment made with respect to the Plan, VS will on Bank’s behalf hold such
payment in trust for Bank and will include the amount of such payment in the
Transaction Records sent to Bank pursuant to this Agreement within [****]
Business Days after receipt provided that if, as a result of technical
disruptions, any Store locations are not polled within a normal period after the
receipt of the payment, VS may transmit such information relating to such Store
locations as soon as reasonably practicable after polling is completed.  Bank
will charge the amount of such payment against the settlement amount, or, if the
settlement amount is insufficient to cover such payments, VS shall remit the
amount of such payment, or any unpaid portion thereof, to Bank immediately upon
written demand.  Payments made by Cardholders at VS’s Stores shall not be deemed
received by Bank until Bank receives and accepts the Transaction Records.  Bank
has the sole right to receive and retain all payments made with respect to all
Accounts and to pursue collection of all amounts outstanding, unless an Account
or Purchase is charged back to VS pursuant to the provisions of Sections 3.9 and
3.10 hereof.  Should any payment made by Cardholders at VS’s Stores be made by
check and such check is subsequently returned unpaid, VS will include a debit
for the face amount of the check plus any actual return check fees paid by VS to
its third party depository bank to which the check is first deposited and third
party re-presentment to vendor in the Transaction Records sent to Bank pursuant
to this Agreement. VS will process such returned check in accordance with the
procedures mutually agreed upon in writing by Bank and VS. In the event the
return check fees imposed by or through any third party vendor retained by VS
for re-presentment of such checks for payment following any initial return
increase after the Effective Date, VS shall give Bank written notice of the
increase in such fees and Bank shall have the right to discontinue paying the
fees imposed by or through such third party re-presentment vendor, in which
event, VS may discontinue processing such returned checks through the
re-presentment vendor and shall submit checks returned unpaid by the bank of
first deposit to Bank.

 

(b)VS will, consistent with past practices, accept payments from Cardholders for
amounts due on Credit Card Accounts (“In-Store Payments”).  Any In-Store
Payments received by VS will be held in trust for Bank and its assigns and
netted against amounts payable by Bank pursuant to the Daily Settlement
(provided that VS shall not be required to keep In-Store Payments separate from
other payments received by VS) and evidence of such payments will be transmitted
to Bank on a daily basis, provided that (i) if, as a result of technical
disruptions, any Store locations are not polled within a normal period after the
receipt of the payment, VS may transmit such evidence relating to such Store
locations as soon as reasonably practicable after polling is completed or (ii)
if transmittal is not possible due to a force majeure event, such transmittal
will be completed within a time reasonable under the
circumstances.  Notwithstanding the foregoing:

 

(1)if any bankruptcy or other insolvency proceeding has been commenced against
VS (and so long as the same has not been dismissed), VS shall promptly comply
with any written instruction (a “Store Payment Notice”) received by VS from Bank
or any successor to Bank

 

26

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

(Bank or any such successor being the “Servicer”) to take either of the
following actions (as specified in such instruction):

 

(i)cease accepting In-Store Payments and thereafter inform Cardholders who wish
to make In-Store Payments that payment should instead be sent to Servicer (but
only if the Servicer is required to give such notice); or

 

(ii)(A) deposit an amount equal to all In-Store Payments received by each retail
location operated by VS, not later than the Business Day following receipt, into
a segregated trust account (the “Store Account”) established by VS for this
purpose and, pending such deposit, to hold all In-Store Payments in trust for
Bank and its assigns, (B) use commercially reasonable efforts not to permit any
amounts or items not constituting In-Store Payments to be deposited in the Store
Account and (C) cause all available funds in each Store Account to be
transferred on a daily basis to an account designated in the Store Payment
Notice;

 

provided that VS need not take the actions specified in clause (i) or clause
(ii) if VS or any of its Affiliates provides the Servicer with a letter of
credit, surety bond or other similar instrument covering collection risk with
respect to In-Store Payments and all required conditions with respect to such
letter of credit, surety bond or other similar instrument are satisfied;

 

(2)if and to the extent that Bank so requests in writing at a time when Bank is
required to make such request and Bank provides to VS evidence reasonable under
the circumstances of such requirement, In-Store Payments shall no longer be
netted against amounts payable by Bank pursuant to subsection 3.8(a), but
instead VS shall transfer to Bank by ACH of immediately available funds not
later than the [****] Business Day following receipt of any In-Store Payments,
an amount equal to the sum of such In-Store Payments.  Upon written request, VS
and Bank shall work in good faith to agree on an implementation date.

 

So long as VS complies with instructions delivered in accordance with paragraph
(1) or (2), any amounts payable by Bank to VS pursuant to Section 3.6 shall be
made without deduction for In-Store Payments.

 

3.9Chargebacks.  Bank shall have the right to demand, with appropriate
documentation, immediate purchase by VS of any Purchase and charge back to VS
the unpaid principal balance relating to any such Purchase, for any chargeback
reason as set forth in the Operating Procedures.  Bank and VS shall use
commercially reasonable efforts to manage the Plan in a manner that minimizes
chargebacks including sharing industry practices that may reduce or prevent
chargebacks.

 

3.10Assignment of Title in Charged Back Purchases.  With respect to any amount
of a Purchase to be charged back to and to be purchased by VS, VS shall either
pay such amount directly to Bank in immediately available funds or Bank will
offset such amount as part of the Net Proceeds to be paid to VS, to the extent
the balance thereof is sufficient.  Upon payment of such amount by VS to Bank,
or off-setting, as the case may be, Bank shall assign and transfer to VS,
without recourse, all of Bank’s right, title and interest in and to such
Purchase and will deliver all documentation (or copies) in Bank’s possession,
including but not limited to, Cardholder correspondence regarding such Purchase.
VS further consents to all extensions or compromises given any Cardholder with
respect to any such Purchase, and agrees that such shall not affect any
liability of VS hereunder or right of Bank to charge back any Purchase as
provided in this Agreement;

 

27

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

provided, however, that Bank shall not have the right to charge back for any
Purchase the amount of any reductions, or compromises of amounts owed by a
Cardholder to Bank.  VS shall not resubmit or re-transmit any charged back
Purchases to Bank, without Bank’s prior written consent.

 

3.11Promotion of Program and Card Plan; Non-Competition. (a) Except as otherwise
provided in this Section 3.11, VS agrees that in consideration and as an
inducement for Bank to make the Plan available to VS as outlined in this
Agreement and the Operating Procedures, from the Effective Date and for the Term
of this Agreement, VS will not (nor will VS permit any Affiliate to do so on
VS’s behalf), without the prior written consent of Bank, contract or establish
with any other credit card processor/provider or provide or process on its own
behalf any “private label”  revolving credit or other credit card issuance or
processing arrangement or programs similar in purpose to the Plan or to the
services and transactions contemplated under this Agreement in the United
States, Puerto Rico and other U.S. territories; provided, however, that VS may
establish a co-branded program subject to Section 3.11(d), and provided that if
either party provides notice of termination pursuant to Section 9.1 of this
Agreement or if VS terminates under Sections 9.3 or 9.5, VS may enter into a
contract with another “private label” credit card processor/provider effective
on or after termination of this Agreement (and any agreement for preliminary or
planning services related thereto shall not violate this provision). 

 

(b)Notwithstanding the foregoing, nothing contained in this Agreement will be
construed to prohibit or prevent VS from:  (i) accepting any major general
purpose credit card (including without limitation, American Express (and Optima)
Card, MasterCard, Visa, or Discover/NOVUS), any form of general purpose debit
card or fixed payment (installment) credit programs for Applicants declined by
Bank, as a means of payment by Cardholders for purchase of Goods and/or
Services; (ii) accepting a proprietary credit card issued by Bank for an
Affiliate; (iii) entering into a contract with another credit card provider for
a particular state after Bank has terminated (or given notice of such
termination) the operation of the Plan in such state pursuant to Section 9.4;
(iv) entering into a contract with another credit card provider for the
provision of a Second Look Plan described in Section 3.11(c); or (v) accepting
any non-credit payment type including, but not limited to, Google Pay, Apple
Pay, etc.

 

(c)See Schedule 3.11, Second Look Plan.

 

(d)Through a competitive bidding process (“RFP”), VS shall be entitled to
negotiate with any third party with respect to the issuance of co-brand or
affinity bank credit cards bearing a Mark or any of VS’s other Name Rights,
provided that VS permits Bank to participate in an RFP for the issuance of
co-brand or affinity bank credit cards.  As part of such RFP, Bank will, upon
VS’s request, but no more than once per RFP, provide VS, within [****] days
after such request, with the Plan metrics set forth in Schedule 9.5, RFP Plan
Metrics, with respect to any Co-Brand Pilot, in order to permit potential third
parties (who have executed a non-disclosure agreement containing terms and
conditions customary in the industry) to value a portfolio in the marketplace.
VS will provide to Bank a copy of all materials (such as requests for proposals
and the like) provided by VS to all third parties in the RFP at the same time VS
provides them to the third parties. Furthermore, if Bank and VS had previously
launched a “pilot” co-brand credit product bearing a Mark or any of VS’s other
Name Rights (“Co-Brand Pilot”) then upon VS accepting an offer from a third
party (other than Bank) to issue co-brand or affinity bank cards, [****].  

 

(e)Following the Execution Date, VS may request that the parties finalize plans
to pursue the potential mutual development of a “pilot” co-brand credit product
bearing a Mark or any of VS’s 

 

28

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

other Name Rights.  Before issuance, the parties will mutually agree on the
terms, costs, timing, and scope of the pilot co-brand credit product. 

 

(f)In the event VS enters into a co-brand or affinity bank credit card program
with a third party pursuant to 3.11(d), VS agrees to use the Mark and/or Name
Rights in a manner that differentiates their use with the co-brand or affinity
bank credit card from the use in connection with the Plan.  For the avoidance of
doubt, the addition of a card brand logo is sufficient for differentiation
purposes.

 

(g)VS shall have the right to pursue other alternatives, including from third
party providers, should Bank be unable to meet the needs of VS with respect to
mobile payments, e-commerce, international markets or related products, services
or functionality for the Plan; provided, however, that Bank shall have a first
right of refusal to provide such products, services or functionality if Bank can
offer such capabilities within industry-competitive economics, technology and
delivery benchmarks.

 

3.12Enhanced Customer Service.  Bank will route [****] of VS’s best Cardholders,
as identified to Bank by VS, to Bank’s most experienced customer service
representatives. VS shall work with Bank to establish a process for VS to
provide such best Cardholder information to Bank in a format and cadence as
agreed upon by the parties, provided however, that, if at any time the Plan’s
Accounts Receivable Balance decreases by more than [****] as compared to the
Plan’s Accounts Receivable Balance as of the Effective Date, then Bank may
discontinue such routing upon notice to VS.  Prior to any such discontinuance,
Bank will discuss with the Business Review Committee alternatives to termination
that address Bank’s costs of continuing the routing.  This enhanced customer
service routing requirement shall not apply during VS’s scheduled semi-annual
sales.

 

 

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES OF VS

 

Each VS entity hereby jointly and severally represents and warrants to Bank as
follows:

 

4.1Organization, Power and Qualification.  It is duly qualified and in good
standing to do business in all jurisdictions where it is located, except where
the failure to so qualify would not have a material adverse effect on the
business of such entity, or where the failure to so qualify would not have a
material adverse effect on such entity or Bank’s ability to continue operation
of the Plan.

 

4.2Authorization, Validity and Non-Contravention.  (a)  This Agreement has been
duly authorized by all necessary corporate proceedings, has been duly executed
and delivered by such entity and is a valid and legally binding agreement of
such entity duly enforceable in accordance with its terms (except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
and other laws relating to or affecting creditors’ rights generally and by
general equity principles).

 

(b)No consent, approval, authorization, order, registration or qualification of
or with any court or regulatory authority or other governmental body having
jurisdiction over such entity is required for, and the absence of which would
adversely affect, the legal and valid execution and delivery of this Agreement,
and the performance of the transactions contemplated by this Agreement.

 



 

29

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

(c)The execution and delivery of this Agreement by such entity hereunder and the
compliance by such entity with all provisions of this Agreement:  (i) will not
conflict with or violate any Applicable Law; and (ii) will not conflict with or
result in a breach of or default under any of the terms or provisions of any
indenture, loan agreement or other contract or agreement under which such entity
is an obligor or by which its property is bound where such conflict, breach or
default would have a material adverse effect on such entity, nor will such
execution, delivery or compliance violate or result in the violation of the
Articles of Incorporation or By-Laws of such entity.

 

4.3Accuracy of Information.  All factual information furnished by such entity to
Bank in writing at any time pursuant to any requirement of, or furnished in
response to any written request of Bank under this Agreement or any transaction
contemplated hereby has been, and all such factual information hereafter
furnished by such entity to Bank will be, to the best of such entity’s
knowledge, true and accurate in every respect material to the transactions
contemplated hereby on the date as of which such information was or will be
stated or certified.

 

4.4Validity of Charge Slips.  (a) As of the date any Transaction Records are
presented to Bank in accordance with the provisions of this Agreement, each
Charge Slip relating to such Transaction Records shall represent the obligation
of a Cardholder in the respective amount set forth therein for Goods sold or
Services rendered, together with applicable taxes, if any, and shall not involve
any element of credit for any other purpose.

 

(b)As of the date any Transaction Records are presented to Bank in accordance
with the provisions of this Agreement, such entity has no knowledge or notice of
any fact or matter which would immediately or ultimately impair the validity of
any Charge Slip relating to such Transaction Records, the transaction evidenced
thereby, or whether it is able to be collected.

 

4.5Compliance with Law.  Any action or inaction taken by such entity (where such
entity has a duty to act) in connection with the Plan and the sales of Goods
and/or Services and the use and disclosure of Cardholder information by such
entity shall be in compliance with all Applicable Law. 

 

4.6VS’s Name, Trademarks and Service Marks.  VS has the legal right to use and
to permit the Bank to use, to the extent set forth herein, the Mark and Name
Rights utilized by VS in the conduct of its business.

 

4.7Intellectual Property Rights.  In the event VS provides any software or
hardware to Bank, VS has the legal right to such software or hardware and the
right to permit Bank to use such software or hardware, and such use shall not
violate any intellectual property rights of any third party.  Any software or
other technology developed by or for VS or its Affiliates, to facilitate the
Program, including but not limited to, software and software modifications
developed in response to Bank’s request or to accommodate Bank’s special
requirements and all derivative works, regardless of the developer thereof, will
remain the exclusive property of VS and/or its Affiliates.  Nothing in this
Agreement shall be deemed to convey a proprietary interest to Bank or any third
party in any of the software, hardware, technology or any of the derivative
works thereof which are owned or licensed by VS and/or its Affiliates.

 

SECTION 5.  COVENANTS OF VS

 

VS hereby covenants and agrees as follows:



 

30

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

5.1Notices of Changes.  VS will as soon as reasonably possible notify Bank of
any:  (a) change in the name or form of business organization of  any VS entity,
change in the location of its chief executive office or the location of the
office where its records concerning the Plan are kept; (b) merger or
consolidation of any VS entity or the sale of a significant portion of its stock
or of any substantial amount of its assets not in the ordinary course of
business or any Change of Control of any VS entity; (c) material adverse change
in its financial condition or operations or the commencement of any litigation
which would have a material adverse effect on any VS entity; or (d) the planned
opening or closing of any Store.  VS will furnish such additional information
with respect to any of the foregoing as Bank may reasonably request for the
purpose of evaluating the effect of such change on the financial condition and
operations of any VS entity and on the Plan.

 

5.2Financial Statements.  In the event L Brands ceases to be publicly traded
company, VS shall make available to Bank [****] the following information
pertaining to each of the VS entities [****].

 

5.3Inspection.  VS will permit, if Bank has reasonable cause to do so,
authorized representatives designated by Bank, at Bank’s expense, to visit and
inspect, to the extent permitted by Applicable Law, any of VS’s books and
records pertaining to Transaction Records and the Plan and to make copies and
take extracts there from, and to discuss the same with its officers and
independent public accountants, all at such reasonable times during normal
business hours.

 

5.4VS’s Business.  VS shall do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence and to comply
with all Applicable Laws in connection with its business and the sale of Goods
and/or Services.

 

5.5Insurance.  VS shall self-insure or at its option maintain insurance policies
with insurers and in such amounts and against such types of loss and damage as
are customarily maintained by other companies within VS’s industry engaged in
similar businesses as VS.

 

SECTION 6.  REPRESENTATIONS AND WARRANTIES OF BANK

 

Bank hereby represents and warrants to VS as follows:

 

6.1Organization, Power and Qualification.  Bank is a Delaware state bank duly
organized, validly existing and in good standing under the laws of the United
States of America and has full corporate power and authority to enter into this
Agreement and to carry out the provisions of this Agreement.  Bank is duly
qualified and in good standing to do business in all jurisdictions where such
qualification is necessary for Bank to carry out its obligations under this
Agreement.

 

6.2Authorization, Validity and Non-Contravention.  (a)  This Agreement has been
duly authorized by all necessary corporate proceedings, has been duly executed
and delivered by Bank and is a valid and legally binding agreement of Bank duly
enforceable in accordance with its terms (except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and by general equity
principles).

 

(b)No consent, approval, authorization, order, registration or qualification of
or with any court or regulatory authority or other governmental body having
jurisdiction over Bank is required for,

 

31

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

and the absence of which would materially adversely affect, the legal and valid
execution and delivery of this Agreement, and the performance of the
transactions contemplated by this Agreement.

 

(c)The execution and delivery of this Agreement by Bank hereunder and the
compliance by Bank with all provisions of this Agreement:  (i) will not conflict
with or violate any Applicable Law; (ii) will not conflict with or result in a
breach of the terms or provisions of any indenture, loan agreement or other
contract or agreement under which Bank is an obligor or by which its property is
bound where such conflict, breach or default would have a material adverse
effect on Bank, nor will such execution, delivery or compliance violate or
result in the violation of the Charter or By-Laws of Bank or any applicable law
or statute or any order, rule or regulation of any court or governmental agency
or body having jurisdiction over the Bank.

 

6.3Accuracy of Information.  All factual information furnished by Bank to VS in
writing at any time pursuant to any requirement of, or furnished in response to
any written request of VS under this Agreement or any transaction contemplated
hereby has been, and all such factual information hereafter furnished by Bank to
VS will be to the best of Bank’s knowledge true and accurate in every respect
material to the transactions contemplated hereby on the date as of which such
information has or will be stated or certified.

 

6.4Compliance with Law.  Any action or inaction taken by Bank (where Bank has a
duty to act) in connection with the Plan shall be in compliance with all
Applicable Law, including, without limitation, all Consumer Laws. 

 

6.5Intellectual Property Rights.  In the event Bank provides any software or
hardware to VS, Bank has the legal right to such software or hardware and the
right to permit VS to use such software or hardware, and such use shall not
violate any intellectual property rights of any third party.  Any software or
other technology developed by or for Bank or its Affiliates, to facilitate the
Program, including but not limited to, software and software modifications
developed in response to VS’s request or to accommodate VS’s special
requirements and all derivative works, regardless of the developer thereof, will
remain the exclusive property of Bank and/or its Affiliates.  Nothing in this
Agreement shall be deemed to convey a proprietary interest to VS or any third
party in any of the software, hardware, technology or any of the derivative
works thereof which are owned or licensed by Bank and/or its Affiliates.

 

SECTION 7.  COVENANTS OF BANK

 

Bank hereby covenants and agrees as follows:

 

7.1Notices of Changes.  Bank will as soon as reasonably possible notify VS of
any:  (a) change in the name or form of business organization of Bank, change in
the location of its chief executive office or the location of the office where
its records concerning the Plan are kept; (b) merger or consolidation of Bank or
the sale of a significant portion of its stock or of any substantial amount of
its assets not in the ordinary course of business or any change in the control
of Bank; or (c) material adverse change in its financial condition or operations
or the commencement of any litigation which would have a material adverse effect
on the Plan.  Bank will furnish such additional information with respect to any
of the foregoing as VS may reasonably request for the purpose of evaluating the
effect of such transaction on the financial condition and operations of Bank and
on the Plan.

 



 

32

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

7.2Financial Statement.  Bank shall furnish to VS upon request by VS and as soon
as available the following information pertaining to Bank:  (a) a consolidated
balance sheet as of the close of each fiscal year; (b) a consolidated statement
of income, retained earnings and paid-in capital to the close of each fiscal
year; (c) a consolidated statement of cash flow to the close of each such
period; and (d) a copy of the opinion submitted by Bank’s independent certified
public accountants in connection with such of the financial statements as have
been audited.

 

7.3Inspection.  (a)    Bank will permit, [****] unless VS has reasonable cause
to request more frequent access, authorized representatives designated by VS, at
VS’s expense, to visit and inspect, to the extent permitted by Applicable Law,
any of Bank’s books and records pertaining to the (i) Co-Funded Marketing Fund
contributions and Royalty Payments, all as set forth in Schedule 1.1, and (ii)
the Debt Cancellation Program and Enhancement Marketing Services net profit
sharing as set forth in Section 2.9 and to make copies and take extracts
therefrom, and to discuss the same with its officers and independent public
accountants, all at such reasonable times during normal business hours. 

 

(b)Bank shall permit VS, [****] unless VS has reasonable cause to request more
frequent access or as otherwise allowed in the Agreement, during normal business
hours and upon reasonable notice, and in a manner which does not disrupt the
operations, to visit the offices at which services relating to the Plan are
provided, to review and monitor the activities of Bank and its subcontractors
with respect to the performance of services hereunder. Bank shall provide VS
with a copy of any annual Type II SAS 70 technical audits performed on the
servicing of the Accounts by its outside auditors.

 

7.4Bank’s Business.  Bank shall do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence and to comply
with all Applicable Laws in connection with its business and the issuance of
credit by Bank.

 

7.5Insurance.  Bank shall maintain insurance policies with insurers and in such
amounts and against such types of loss and damage as are customarily maintained
by other banks engaged in similar businesses as Bank (but including, without
limitation cyber coverage).

 

SECTION 8.  INDEMNIFICATION; CLAIMS AND ACTIONS

 

8.1.Indemnification by VS.  Each Participating Affiliate hereby jointly and
severally agrees to  indemnify Bank, its Affiliates and the directors, officers,
employees and agents of Bank or any Affiliate of Bank (each, a “Related Party”)
against, and agrees to hold them harmless from, (a) any and all losses, claims,
damages and liabilities (including, without limitation, the legal fees and other
expenses reasonably incurred in connection with any suit, action or proceeding
or any claim asserted) (“Damages”) incurred or suffered by any of them arising
out of or in any way related to any misrepresentation, breach of any warranty or
nonperformance of any obligation made by such entity under this Agreement, and
(b) claims relating to any personal or bodily injury or property damage alleged
to be caused by the sale of Goods or rendering of Services by such Participating
Affiliate, and (c) (i) claims based upon a Participating Affiliate’s failure to
perform its obligations under this Agreement, or its or its Related Parties’
negligence or willful misconduct or  failure to comply with any Applicable Law,
(ii) claims by employees or subcontractors of a Participating Affiliate arising
from this Agreement (other than claims based upon a Participating Affiliate’s or
its Related Parties’ negligence or willful misconduct), and (iii) third-party
claims (including, without limitation, any demand, suit, proceeding, subpoena,
request for information, civil investigative proceeding or

 

33

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

demand or civil proceeding from a private party, government agency or regulatory
authority) that arise from, or may be [****] to, Security Incidents caused by a
Participating Affiliate’s breach of Section 10.17 of this Agreement.  

 

8.2Indemnification by Bank.  Bank hereby indemnifies the Participating
Affiliates and their Related Parties against, and agrees to hold them harmless
from, (a) any and all Damages incurred or suffered by any of them arising out of
or in any way related to any misrepresentation, breach of any warranty, or
nonperformance of any obligation made by Bank under this Agreement and (b) (i)
claims based upon Bank’s failure to perform its obligations under this
Agreement, its or any of its Related Parties’ negligence or willful misconduct
or its failure to comply with any Applicable Law (including, without limitation,
any Consumer Law), (ii) claims by employees or subcontractors of Bank arising
from this Agreement (other than claims based upon a Participating Affiliate’s or
any of its Related Parties’ negligence or willful misconduct), (iii) claims
relating to acts or omissions of Bank and its agents in connection with the
collection of amounts owing from Cardholders, (iv) claims relating to the
submission by Bank or its agents of data concerning Cardholders to credit
agencies, and the use and disposal of data concerning Cardholders received by
Bank from credit agencies), even if Bank has been advised of the possibility of
such claims,  (v) third-party claims (including, without limitation, any demand,
suit, proceeding, subpoena, request for information, civil investigative
proceeding or demand or civil proceeding from a private party, government agency
or regulatory authority) that arise from, or may be in any way attributable to,
Security Incidents caused by Bank’s breach of Section 10.17 of this Agreement,
and (vi) claims related to Bank’s failure to comply with Level A or Level AA
Success Criteria and Conformance Requirements of the WCAG 2.0.  

 

8.3.Third Party Claims.  (a)  Bank shall not be liable to the Participating
Affiliates for or in connection with any claim made against a Participating
Affiliate by any other Person relating in any manner to this Agreement or to any
services or any other transactions contemplated hereby (other than (i) claims
based upon Bank’s failure to perform its obligations under this Agreement, its
or any of its Related Parties’ negligence or willful misconduct or its failure
to comply with any Applicable Law (including, without limitation, any Consumer
Law), (ii) claims by employees or subcontractors of Bank arising from this
Agreement (other than claims based upon a Participating Affiliate’s or any of
its Related Parties’ negligence or willful misconduct), (iii) claims relating to
acts or omissions of Bank and its agents in connection with the collection of
amounts owing from Cardholders and (iv) claims relating to the submission by
Bank or its agents of data concerning Cardholders to credit agencies, and the
use and disposal of data concerning Applicants or Cardholders received by Bank
from credit agencies), even if Bank has been advised of the possibility of such
claims.   For the avoidance of doubt, nothing in this Section 8.3 shall be
construed to relieve the Bank of its obligations and responsibilities set forth
in Section 10.17 of this Agreement.

 

(b)A Participating Affiliate shall not be liable to Bank for or in connection
with any claim made against Bank by any other Person relating in any manner to
this Agreement or to any services or other transactions contemplated hereby
(other than (i) claims based upon a Participating Affiliate’s failure to perform
its obligations under this Agreement, its or any of its Related Parties’
negligence or willful misconduct or its failure to comply with any Applicable
Law (including, without limitation, any Consumer Law), (ii) claims by employees
or subcontractors of a Participating Affiliate arising from this Agreement and
(iii) claims relating to Goods and/or Services, even if such Participating
Affiliate has been advised of the possibility of such claims.  For the avoidance
of doubt, nothing in this Section 8.3 shall be construed to relieve a
Participating Affiliate of its obligations and responsibilities set forth in
Section 10.17 of this Agreement.

 



 

34

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

(c)Each party shall exert its good faith efforts to notify the other of any
claims described in clauses (i) through (iv) of subsections (a) and (b) above of
which such party receives notice.

 

8.4.Dispute Resolution and Actions.  The parties shall use their commercially
reasonable efforts to resolve informally any claim of either party under this
Agreement.  No action at law or in equity may be instituted by any party with
respect to any such claim unless such party has satisfied its obligation under
the first sentence of this Section 8.4.

 

8.5.Limitation on Actions.  No action against either party, regardless of form,
arising out of or incidental to the matters contemplated by this Agreement, may
be brought by the other party more than four (4) years after the event giving
rise to such cause of action occurred and is known or upon the exercise of
reasonable diligence should have been known to the injured party.  For the
avoidance of doubt, this Section shall not apply to or limit any third party
claims.

 

8.6.Reimbursement for Losses.  If, as a result of any claim made by Bank against
any third party (including, but not limited to, an insurer), Bank actually
receives from such third party cash proceeds (or non-cash proceeds, whether in
the form of goods or services) which represent, in whole or in part,
compensation for or reimbursement of losses or costs actually incurred by a
Participating Affiliate, then Bank will hold that portion of such proceeds
fairly allocable to such Participating Affiliate (taking into consideration all
losses or costs actually incurred by all parties for whose benefit such payments
have been received) in trust on behalf of such Participating Affiliate and will
promptly pay over to such Participating Affiliate such allocable amount of any
such cash proceeds (or, as to non-cash proceeds, the allocable portion or, at
the discretion of Bank, the cash equivalent thereof).

 

8.7.Survival.  The provisions of this Section 8 shall survive the termination of
this Agreement.

 

SECTION 9.  TERM AND TERMINATION

 

9.1Term.  This Agreement shall become effective as of the Effective Date when
executed by authorized officers of each of the parties and shall remain in
effect until May 9, 2026 (the “Initial Term”) and shall automatically renew for
successive one-year terms (each a “Renewal Term”) thereafter unless either party
provides the other with at least [****] month’s written notice of its intention
to terminate the Agreement prior to the expiration of the Initial Term or then
current Renewal Term, or unless otherwise terminated as provided herein.

 

9.2Termination with Cause by Bank; Bank Termination Events.  Any of the
following conditions or events shall constitute a “Bank Termination Event”
hereunder, and Bank may terminate this Agreement immediately with notice, but
without any further action if VS causes such Bank Termination Event to occur and
be continuing:

 

(a)If VS shall:  (i) generally not pay its debts as they become due; (ii) file,
or consent by answer or otherwise to the filing against it, of a petition for
relief, reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy or insolvency law of any
jurisdiction; (iii) make an assignment for the benefit of its creditors; (iv)
consent to the appointment of a custodian, receiver, trustee or other officer
with similar powers of itself or of any substantial part of its property; (v) be
adjudicated insolvent or be liquidated; (vi) take corporate action for the
purpose of any of the foregoing and such event shall materially adversely affect
the ability of such entity to perform under this Agreement or the Plan; (vii)
receive an adverse opinion by its

 

35

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

auditors or accountants as to its viability as a going concern; or (viii) have a
materially adverse change in its financial condition indicated by receiving a
bond downgrade or being downgraded by a rating agency to a rating below a [****]
according to Standard & Poor’s index or an equivalent rating from a comparable
source.

 

(b)If a court or government authority of competent jurisdiction shall enter an
order appointing, without consent by such entity, a custodian, receiver, trustee
or other officer with similar powers with respect to it or with respect to any
substantial part of its property, or if an order for relief shall be entered in
any case or proceeding for liquidation or reorganization or otherwise to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding up or liquidation of such entity, or if any petition
for any such relief shall be filed against such entity and such petition shall
not be dismissed within [****] days; or

 

(c)If VS shall default in the performance of or compliance with any material
term or violates in a material manner any of the covenants, representations,
warranties or agreements contained in this Agreement (including, without
limitation, any material breach by VS of Section 10.17 of this Agreement) and VS
shall not have remedied such default within [****] days after written notice
thereof shall have been received by VS from Bank.

 

9.3Termination with Cause by VS; VS Termination Events.  Any of the following
conditions or events shall constitute a “VS Termination Event” hereunder, and VS
may terminate this Agreement immediately with notice, but without any further
action (unless provided otherwise) if Bank causes such VS Termination Event to
occur and be continuing:

 

(a)If Bank shall:  (i) generally not be paying its debts as they become due;
(ii) file or consent by answer or otherwise to the filing against it, of a
petition for relief, reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy or insolvency
law of any jurisdiction; (iii) make an assignment for the benefit of its
creditors; (iv) consent to the appointment of a custodian, receiver, trustee or
other officer with similar powers for itself or of any substantial part of its
property; (v) be adjudicated insolvent or be liquidated; (vi) take corporate
action for the purpose of any of the foregoing and such event shall materially
adversely affect the ability of Bank to perform under this Agreement or the
operation of the Plan; (vii) receive an adverse opinion by its auditors or
accountants as to its viability as a going concern; or (viii) have a materially
adverse change in its financial condition, including, but not limited to Bank
being downgraded by a rating agency to a rating below an investment grade
rating; or

 

(b)If a court or government authority of competent jurisdiction shall enter an
order appointing, without consent by Bank, a custodian, receiver, trustee or
other officer with similar powers with respect to it or with respect to any
substantial part of its property, or if an order for relief shall be entered in
any case or proceeding for liquidation or reorganization or otherwise to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding up or liquidation of Bank, or if any petition for any
such relief shall be filed against Bank and such petition shall not be dismissed
within [****] days; or

 

(c)If Bank shall default in the performance of or compliance with any material
term (other than the Service Standards) or violates in a material manner any of
the covenants, representations, warranties or agreements contained in this
Agreement (including, without limitation, any material breach by Bank of Section
10.17 of this Agreement) and Bank shall not have remedied such default within
[****] days after written notice thereof shall have been received by Bank from
VS; or



 

36

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

(d)A Service Standard Termination Event as specified in Schedule 9.3 shall have
occurred; or

 

(e) If Bank terminates the operation of the Plan in one or more states or
jurisdictions and the gross dollar value of Purchases in the [****] consecutive
month period following any such termination would, as a result of such
termination, reasonably be expected to decrease by more than [****] as compared
to the gross dollar value of Purchases in the [****] consecutive month period
immediately prior to such termination.  If Bank, at different times, terminates
the operation of the Plan in more than one state or jurisdiction, then the
amount of the decrease in the gross dollar value of Purchases following each
such termination shall be aggregated to determine whether the above threshold
has been met; or

 

(f)If Bank fails to pay VS any amounts due through Daily Settlement within
[****] days of when such payments are due; or

 

(g)If Bank falls below the minimum requirements to remain adequately
capitalized, as determined by Bank’s primary federal regulator, and Bank has not
remedied such failure and notified VS of such remedy within [****] days after
the day that Bank first failed to satisfy such capital requirement;

 

(h)If a Cardholder Satisfaction Survey Failure as specified in Section 9.7(b)
shall have occurred; or

 

(i)If a Total Sales Threshold Termination Event as specified in Schedule 9.3
shall have occurred.

 

9.4Termination of Particular State.  In addition, Bank may terminate the
operation of the Plan in a particular state if the Applicable Law of the state
or jurisdiction is amended or interpreted in such a manner so as to render all
or any part of the Plan illegal or unenforceable, and in such event Bank will,
if requested, assist VS with finding a new credit provider for such state.  Bank
will provide VS with as much advance notice of such termination as is reasonable
under the circumstances.

 

9.5Purchase of Accounts.  Upon termination of this Agreement, VS or its
Nominated Purchaser will have the option to purchase the Accounts and
then-outstanding Account balances related thereto except for those Accounts
previously written-off by Bank and those in litigation (in accordance with the
write-off policy then applicable to the Plan and subject to the terms of any
securitization of such Account balances) without recourse to Bank, and will be
provided with the Master File Information set forth in Schedule 2.8 and such
other information as mutually agreed by the parties. All securitized receivables
will be transferred back to Bank prior to the purchase. The purchase price for
the Accounts shall be [****].  If accounts are purchased more than [****] days
after termination, fair market value shall be determined by assuming a viable,
ongoing program with VS in the valuation.  If the parties are unable to mutually
agree to the fair market value of the receivables within [****] days of a
requested valuation, the Business Review Committee shall select a neutral party
to determine the fair market value.  The cost for such neutral appraisal shall
be incurred equally by the parties. If the Business Review Committee cannot
together agree on the neutral party to determine the fair market value, then
each party shall select, retain, and pay the full cost of its own such
recognized, experienced professional, and those two professionals shall together
select a

 

37

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

professional appraiser (entity or individual) with recognized standing and
experience in valuing retail credit card portfolios (the “Appraiser”).  Each of
Bank and VS (and/or its designee) shall provide such information to the
Appraiser as is necessary to permit the Appraiser to provide a valuation as of a
common date, which shall be within a reasonable time of the date the Appraiser
was retained.  The Parties shall use commercially reasonable efforts to minimize
transaction costs and Bank shall provide VS and the Nominated Purchaser and
their respective representatives reasonable access to the records and accounts
for the purpose of conducting due diligence investigations to determine whether
they wish to purchase the Accounts and Account balances and shall provide as
soon as reasonably practicable (but in no event more than [****] days following
a request therefore from VS or its Nominated Purchaser) a master file of the
Accounts (which shall include data for at least the [****] month period
preceding the month in which the master file is requested and shall be updated
upon request of VS); provided,  however, that Bank shall be entitled to require
any Nominated Purchaser to enter into customary confidentiality arrangements
before providing it with such access.  Beginning [****] months prior to the
expiration of the Initial Term or any Renewal Term, Bank will, upon VS’s
request, but no more than once per quarter, provide VS with Bank’s standard
master file of monthly Plan data and Bank shall provide VS, within [****] weeks
after such request, the Plan metrics set forth in Schedule 9.5, RFP Plan
Metrics, in order to permit potential third party purchasers (who have executed
a non-disclosure agreement containing terms and conditions customary in the
industry) to value a portfolio in the marketplace. The Parties shall promptly
negotiate in good faith and execute a purchase agreement for the Accounts and
Account balances to be repurchased.  The Parties shall not unreasonably withhold
or delay execution of such purchase agreement or any other documents necessary
to effectuate such sale.  The Parties shall use reasonable efforts to ensure
that the closing for the repurchase of the Accounts and Account balances occurs
as promptly as reasonably practicable following the execution of such purchase
agreement.  All payments by VS or its Nominated Purchaser pursuant to this
Section 9.5 shall be made on the date of the completion of the purchase
transaction. If VS exercises its option to purchase the Accounts, or have the
Accounts purchased by a Nominated Purchaser: (a) Bank will provide reasonable
cooperation as is typical within the credit card industry regarding the transfer
of the Accounts to a new processor including, without limitation, provision of a
Cardholder master file updated on a quarterly basis; (b) Bank will upon
termination of this Agreement destroy any Customer lists provided to it by VS;
(c) Bank shall subject to the terms of mutually agreeable Purchase Agreement
between Bank and the new processor agree to transfer its rights in the eligible
Accounts upon the closing thereof; and (d) after termination of this Agreement,
consummation of the Purchase and conversion of the purchased Accounts to the new
provider, Bank shall not thereafter solicit any of the Cardholders (except for
any Accounts not included by Bank in the sale), based on such Cardholder’s
status as a Plan Cardholder, with respect to any loan, product or service.  Upon
any termination of this Agreement, (i) VS (at its sole expense) shall notify all
Cardholders that Bank is no longer the processor of their Credit Card accounts,
and (ii) VS and Bank shall cooperate in facilitating the transition to a new
processor. In the event at the time of termination of this Agreement VS has an
existing co-brand credit program with another provider or if at any time within
[****] months after termination of this Agreement VS elects to enter into a
private label or co-brand credit program with another provider or starts such
program for itself, then VS or its Nominated Purchaser shall be obligated to
purchase the Accounts and receivables related thereto as set forth above.  Bank
shall provide reasonable assistance in connection with the conversion of the
Accounts and Account balances to the systems of VS or the Nominated Purchaser,
including provision of termination assistance services in accordance with the
provisions of this Agreement, as specified in Section 9.8, until such conversion
occurs. If VS elects not to purchase the Accounts, or have the Accounts
purchased by a Nominated Purchaser, then upon termination of this Agreement (A)
Bank shall remain the owner of the Accounts and receivables, (B) Bank shall
destroy all Customer lists provided to it by VS, and (C) VS shall have the right
to retain

 

38

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

the Cardholder list as a part of VS’s customer database with no restrictions as
to its use other than those that may be imposed by Applicable
Law.  Notwithstanding Bank’s ownership of the Accounts and receivables, Bank
agrees that Bank will not sell the Accounts and associated receivables to, or
rebrand the Accounts for the benefit of, any specialty retailer that competes
with VS in the marketplace including, without limitation, [****] including all
divisions, subsidiaries and brands of any of the foregoing.      

 

9.6Remedies for Failure to Meet Service Standards.  (a)  Each time a Service
Event occurs, Bank shall:  (i) promptly investigate the root cause(s) of the
failure and deliver to VS a written report identifying such root cause(s); (ii)
use commercially reasonable efforts to correct the problem and to begin meeting
such Service Standard as soon as practicable; (iii) provide to VS a schedule and
plan for correction of the root cause(s) of the Service Events, and (iv) at VS’s
request, advise VS of the status of such corrective efforts. 

 

(b)In the event more than [****] Service Events occur during any calendar month,
Bank will, in addition to those steps set forth in Section 9.6(a), arrange for a
senior executive of Bank to meet with a senior executive of VS to discuss the
items delivered under Section 9.6(a).

 

(c)See Schedules 1.2 and 9.3. 

 

9.7 Remedies for Poor Cardholder Satisfaction Survey Results.  (a) Bank shall
perform and fund a Cardholder Satisfaction Survey at least quarterly, the
results of which shall be delivered to VS within [****] days after the end of
the quarter.  If any Cardholder Satisfaction Survey indicates a “Satisfaction
Rating” (as defined below) that is less than [****] or if the Satisfaction
Rating deteriorates by more than [****] from one Cardholder Satisfaction Survey
to the next, then, within [****] days of VS’s request, the Program Strategy
Committee will discuss the potential cause for the Satisfaction Rating decrease,
including the incoming call mix.  In addition, the Program Strategy Committee
may discuss an action plan that can be executed within [****] days and at VS’s
request, the frequency of the Cardholder Satisfaction Surveys shall increase to
monthly until such time as the Satisfaction Rating increases to [****]. 

 

(b)In the event that the Satisfaction Rating is less than [****] for each of
[****] consecutive months, and such Satisfaction Rating is not the result of
VS’s actions or omissions, or a change in the incoming call mix, then VS may
terminate this Agreement by providing Bank with written notice of termination
upon VS’s receipt of the report indicating Bank’s [****] consecutive month of
failing to achieve at least a [****] Satisfaction Rating (such event being a
“Cardholder Satisfaction Survey Failure”).

 

(c)The “Satisfaction Rating” for the Cardholder Satisfaction Survey shall be
measured by Bank using scores achieved from the overall Cardholder satisfaction
category and aggregating the scores from the top [****] highest available
ratings on the ratings response scale.  The ratings response scale shall contain
[****] possible response selections.

 

(d) Within [****] days after the Execution Date, the parties will work together
in good faith through Business Review Committee to mutually agree, on or before
January 31, 2019, upon new survey criteria method and corresponding Satisfaction
Ratings as set forth in paragraphs (a) through (c), above, that more
appropriately reflect the current incoming call mix. Notwithstanding the
foregoing, paragraphs (a) through (c) shall apply until such time as the parties
agree to new survey criteria.



 

39

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

9.8Term Extension.  Upon VS’s request, Bank agrees that the Term of this
Agreement will be extended for a period of up to [****] months beyond any
scheduled expiration or termination date in order to accommodate a sale and
conversion of the Plan portfolio; provided, however, that, during any such
extension period, neither party shall pay to the other the Program Economics.
The parties shall enter into a written agreement confirming the extension and
setting forth the termination date. 

9.9 Effects of Termination.  Except with regard to services to be provided as
Termination Assistance as set forth in Section 9.10, upon the expiration or
termination of this Agreement, unless the Bank and VS otherwise mutually agree,
the Plan shall cease.  Consistent with the Termination Assistance Services
described in Section 9.10, the Bank and VS shall cooperate to ensure the orderly
wind-down or transfer of the Plan.

 

9.10 Termination Assistance.  (a)  Upon notice of termination of the Agreement,
Bank shall provide at its expense Termination Assistance Services for [****]
months in order to provide VS with an orderly transition to a new provider or to
an in-house platform.  “Termination Assistance Services” shall include
reasonable and customary items performed by a card issuing partner and its
service providers as outlined in Schedule 9.10. 

(b)Additionally, if a new processor desires to purchase the Plan portfolio from
Bank at the end of the Term and requests Bank to provide interim servicing prior
to conversion to such processor’s platform, Bank agrees to negotiate in good
faith with such provider for an interim servicing agreement for a period not to
exceed [****] months upon terms, conditions and fees which are customary within
the credit card industry for such interim servicing on a cost plus basis,
including provision of the Termination Assistance Services outlined in paragraph
A of Schedule 9.10. 

 

SECTION 10.  MISCELLANEOUS

 

10.1Entire Agreement. This Agreement constitutes the entire Agreement and
supersedes all prior agreements and understandings, whether oral or written,
among the parties hereto with respect to the subject matter hereof and merges
all prior discussions between them, including without limitation the Prior
Agreement.

 

10.2Coordination of Public Statements.  Except as required by Applicable Law,
neither party will make any public announcement of the Plan or provide any
information concerning the Plan to any representative of any news, trade or
other media without the prior approval of the other party, which approval will
not be unreasonably withheld.  Neither party will respond to any inquiry from
any public or governmental authority, except as required by law, concerning the
Plan without prior consultation and coordination with the other party.  Upon
Bank’s reasonable request from time to time, VS in its sole discretion may
provide references or participate in marketing campaigns or testimonial
initiatives for Bank regarding the services provided by Bank in connection with
the Plan.

 

10.3Amendment.  Except as otherwise provided for in this Agreement, the
provisions herein may be modified only upon the mutual agreement of the parties,
however, no such modification shall be effective until reduced to writing and
executed by both parties.

 

10.4Successors and Assigns.  (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement

 

40

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

without the consent of the other party which will not be unreasonably
withheld.  Notwithstanding the foregoing, (i) Bank may from time to time assign
any or all of its rights and obligations hereunder to any Affiliate of Bank,
provided that any such assignee of Bank’s obligations hereunder shall have the
capability to perform such obligations without impairing the quality of the
services provided to VS, (ii) Bank may from time to time sell accounts
receivable for securitization, retaining its processing and servicing
obligations with respect thereto (it being understood that (A) the purchaser of
such accounts receivable shall have no recourse against VS for any reason
whatsoever, and (B) notwithstanding anything to the contrary in this Agreement,
Bank hereby indemnifies VS and its Affiliates against, and agrees to hold them
harmless from, any and all Damages incurred or suffered by any of them in
connection with any claims made by such purchaser), (iii) Victoria’s Secret,
Direct and Puerto Rico, shall each assign or otherwise transfer all of its
rights and obligations under this Agreement (A) to the purchaser of all or
substantially all of its assets, or (B) to any corporation which is its
successor (whether by merger, consolidation or otherwise) thereto. 

 

(b) In lieu of the requirements of Section 10.4(a)(iii), in the event of a
change in ownership interests or a sale of all or substantially all of the
assets of one of either Victoria’s Secret, Direct or Puerto Rico (“Purchased
Affiliate”) to an un-Affiliated party (“Unaffiliated Purchaser”), then upon
mutual agreement by Bank and the unsold/non-transferred VS entity (“Remaining
Affiliate”), VS shall require that the un-Affiliated Purchaser either (A) enter
into this Agreement with Bank by assignment or other written agreement, or (B)
enter into a new private label credit card program agreement with Bank governing
the continuation of the Plan for the remainder of the then current term for the
Purchased Affiliate on substantially the same terms and conditions as set forth
in this Agreement.  In the event of an assignment to an Un-Affiliated entity or
an Un-Affiliated entity entering into a new private label credit card agreement
pursuant to 10.4(a)(iii) and this 10.4(b), VS and Bank shall negotiate, in good
faith, in order to mutually agree to equitably adjust the Program Economics in
Schedule 1.1. 

 

10.5Waiver.  No waiver of the provisions hereto shall be effective unless in
writing and signed by the party to be charged with such waiver.  No waiver shall
be deemed to be a continuing waiver in respect of any subsequent breach or
default either of similar or different nature unless expressly so stated in
writing.  No failure or delay on the part of either party in exercising any
power or right under this Agreement shall be deemed to be a waiver, nor does any
single or partial exercise of any power or right preclude any other or further
exercise, or the exercise of any other power or right.

 

10.6Severability.  If any of the provisions or parts of the Agreement are
determined to be illegal, invalid or unenforceable in any respect under any
applicable statute or rule of law, such provisions or parts shall be deemed
omitted without affecting any other provisions or parts of the Agreement which
shall remain in full force and effect, unless the declaration of the illegality,
invalidity or unenforceability of such provision or provisions substantially
frustrates the continued performance by, or entitlement to benefits of, either
party, in which case this Agreement may be terminated by the affected party,
without penalty.

 

10.7Notices.  All communications and notices pursuant hereto to either party
shall be in writing and addressed or delivered to it at its address shown below,
or at such other address as may be designated by it by notice to the other
party, and shall be deemed given when delivered by hand, or two (2) Business
Days after being mailed (with postage prepaid) or when received by receipted
courier service:

 



 

41

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

 

 

 

 

 

If to Bank:

 

If to VS:

 

 

Comenity Bank

 

L Brands, Inc.

 

 

One Righter Parkway, Suite 100

 

Three Limited Parkway

 

 

Wilmington, DE  19803

 

Columbus, OH  43230

 

 

Attn.:  President

 

Attn.:  Vice President and Treasurer

 

 

 

 

 

 

 

With a Copy to:

 

With a Copy to:

 

 

Law Department

 

Senior Vice President and

 

 

Comenity LLC

 

General Counsel

 

 

3075 Loyalty Circle

 

L Brands, Inc.

 

 

Columbus, OH  43219

 

Three Limited Parkway

 

 

 

 

Columbus, OH  43230

 

 

10.8Captions and Cross-References.  The table of contents and various captions
in this Agreement are included for convenience only and shall not affect the
meaning or interpretation of any provision of this Agreement.  References in
this Agreement to any Section are to such Section of this Agreement.

 

10.9GOVERNING LAW.  THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF DELAWARE, REGARDLESS OF THE
DICTATES OF THE CONFLICTS OF LAW PROVISIONS OF DELAWARE OR ANY OTHER
JURISDICTION, AND THE PARTIES HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION AND
VENUE IN THE UNITED STATES FEDERAL DISTRICT COURT OF DELAWARE OR ANY OF THE
STATE COURTS LOCATED IN NEW CASTLE COUNTY, DELAWARE. 

 

10.10Counterparts.  This Agreement may be signed in one or more counterparts,
all of which shall be taken together as one agreement.

 

10.11Force Majeure. (a)  No party shall be liable for any default or delay in
the performance of its obligations under this Agreement if and to the extent the
default or delay is caused, directly or indirectly, by a Force Majeure Event;
provided, however, that the non-performing party is without fault or negligence
and the default or delay could not have been prevented by commercially
reasonable precautions.

(b)A non-performing party shall be obligated to promptly notify the other party
of its inability to perform and to use commercially reasonable efforts to
continue to perform and to mitigate the impact of its non-performance
notwithstanding the Force Majeure Events.

(c)The following shall not be considered a Force Majeure Event:  (a) the
failures of independent third party service providers in performing the services
unless such failures are attributable to a Force Majeure Event; (b) strikes or
labor shortages, where such labor actions are taken against a party, its
Affiliates or its Affiliates’ subcontractors, (c) the failure to perform by an
Affiliate of a party or any third party service provider, agent or subcontractor
of such party unless such failure is attributable to a Force Majeure Event.

 10.12Background Checks.  Bank warrants that it shall conduct, in compliance
with all Applicable Laws and local country customs, a criminal background check
on each individual assigned to support the Plan, which criminal background check
shall include an investigation with

 

42

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

respect to each such individual in (i) the country in which such individual is a
permanent resident, (ii) the country which is the primary work location for such
individual, if different than the country of permanent residence and (iii) in
the event such individual has been assigned a U.S. Social Security number, the
United States.  Bank shall not assign an individual to support the Plan whose
background check is not consistent with the information provided by such
individual (other than immaterial de minimus discrepancies) or reveals a
criminal background.

 

10.13Survival.  No termination of this Agreement shall in any way affect or
impair the powers, obligations, duties, rights, indemnities, liabilities,
covenants or warranties and/or representations of the parties with respect to
times and/or events occurring prior to such termination.  No powers,
obligations, duties, rights, indemnities, liabilities, covenants or warranties
and/or representations of the parties with respect to times and/or events
occurring after termination shall survive termination except for the following
Sections:  Section 2.3(d)(iii), Section 2.10, Section 3.3, Section 3.5, Section
3.6, Section 3.8, Section 3.9, Section 3.10, Section 8, Section 9.5, Section
9.9, Section 9.10, Section 10.7, Section 10.9, Section 10.11, Section 10.13,
Section 10.17, Section 10.18, and Section 10.19.

 

10.14Mutual Drafting.  This Agreement is the joint product of Bank and VS and
each provision hereof has been subject to mutual consultation, negotiation and
agreement of Bank and VS; therefore to the extent any language in this Agreement
is determined to be ambiguous, it shall not be construed for or against any
party based on the fact that either party controlled the drafting of the
document.

 

10.15Independent Contractor.  The parties hereby declare and agree that Bank is
engaged in an independent business, and shall perform its obligations under this
Agreement as an independent contractor; that any of Bank’s personnel performing
the services hereunder are agents, employees, Affiliates, or subcontractors of
Bank and are not agents, employees, Affiliates, or subcontractors of VS; that
Bank has and hereby retains the right to exercise full control of and
supervision over the performance of Bank’s obligations hereunder and full
control over the employment, direction, compensation and discharge of any and
all of the Bank’s agents, employees, Affiliates, or subcontractors, including
compliance with workers’ compensation, unemployment, disability insurance,
social security, withholding and all other federal, state and local laws, rules
and regulations governing such matters; that Bank shall be responsible for
Bank’s own acts and those of Bank’s agents, employees, Affiliates, and
subcontractors; and that except as expressly set forth in this Agreement, Bank
does not undertake by this Agreement or otherwise to perform any obligation of
VS, whether regulatory or contractual, or to assume any responsibility for VS’s
business or operations.

 

10.16No Third Party Beneficiaries.  The provisions of this Agreement are for the
benefit of the parties hereto and not for any other person or entity.

 

10.17Confidentiality.  (a) Except as specifically provided in this Section 10.17
and Section 2.8, neither party shall disclose any Consumer Personal Information
or Confidential Information (defined below) not of a public nature concerning
the business or properties of the other party which it learns as a result of
negotiating or implementing this Agreement.  “Confidential Information” shall
mean information not of a public nature concerning the business or properties of
the other party, including, without limitation, the terms and conditions of this
Agreement, sales volumes, test results, and results of marketing programs, Plan
reports generated by Bank, trade secrets, business and financial information,
source codes, business methods, procedures, know-how, computer software

 

43

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

and computer systems (including software licensed from third parties) and other
information of every kind that relates to the business of either
party.  However, subject to Section 2.8, this Section 10.17 shall not restrict a
party with respect to use or disclosure of Confidential Information which such
party owns, as allowed by Applicable Law. The parties may also disclose
Confidential Information or Consumer Personal Information to the extent
disclosure is required by Applicable Law, is necessary for the performance of
the disclosing party’s obligations under this Agreement and is in compliance
with the provisions of this Agreement, or is agreed to in writing by the other
party; provided that:  (i) prior to disclosing any other party’s Confidential
Information or Consumer Personal Information to a third party, the party making
the disclosure shall give notice to the owner of such information of the nature
of such disclosure and of the fact that such disclosure will be made; and (ii)
prior to filing a copy of this Agreement with any governmental authority or
agency, the filing party will consult with the other party with respect to such
filing and shall redact such portions of this Agreement which the other party
requests be redacted, unless, in the filing party’s reasonable judgment based on
the advice of its counsel (which advice shall have been discussed with counsel
of the other party), the filing party concludes that such request is
inconsistent with the filing party’s obligations under Applicable Law.  Neither
party shall acquire any property or other right, claim or interest, including
any patent right or copyright interest, in any of the systems, procedures,
processes, equipment, computer programs and/or information of the other by
virtue of this Agreement.  Neither party shall use the other party’s name for
advertising or promotional purposes without such other party’s written consent.

(b)Except for Consumer Personal Information, the obligations of this Section
shall not apply to any Confidential Information:

(i)which is generally known to the trade or to the public at the time of such
disclosure; or

(ii)which becomes generally known to the trade or the public subsequent to the
time of such disclosure; provided, however, that such general knowledge is not
the result of a disclosure in violation of this Section.

(c)The obligations of this Section shall not apply to any Confidential
Information or Consumer Personal Information:

(i)which is obtained by a party from a source other than the other party,
without breach of this Agreement or any other obligation of confidentiality or
secrecy owed to such other party or any other person or organization; or

(ii)which is independently conceived and developed by the disclosing party and
proven by the disclosing party through tangible evidence not to have been
developed as a result of a disclosure of information to the disclosing party, or
any other person or organization which has entered into a confidential
arrangement with the non-disclosing party.

(d)If any disclosure of Confidential Information is made pursuant to the
provisions of this Section, Section 2.8 or as otherwise permitted by this
Agreement, to any Affiliate or third party, the disclosing party shall ensure
that such disclosure complies with Applicable Law, keeps all such information in
confidence and that any Affiliate and third party executes a confidentiality
agreement provided by the non-disclosing party which complies with the terms of
this Agreement.  Whenever any Confidential information or Consumer Personal
Information is disclosed as permitted by this

 

44

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

Agreement to a party and any of its Affiliates, vendors and third parties, the
receiving party shall ensure that it and its Affiliates, vendors and third
parties have in place training and procedures designed to assure that each of
its employees who is given access to the other party’s Confidential Information
and Consumer Personal Information shall protect the privacy of such information
and shall use it in compliance with the receiving party’s Security Guidelines
(as defined in 10.17(f)), Applicable Law and the terms of this Agreement.  Each
party acknowledges that any breach of the confidentiality provisions of this
Agreement by it will result in irreparable damage to the other party and
therefore in addition to any other remedy that may be afforded by law any breach
or threatened breach of the confidentiality provisions of this Agreement may be
prohibited by restraining order, injunction or other equitable remedies of any
court.  The provisions of this Section will survive termination or expiration of
this Agreement.

(e)If Bank individuals connect directly to VS hosted systems or networks then
Bank agrees as follows: (i) Bank individuals will comply with VS’s Information
Security Policy, which shall be provided to the Bank so it can ensure the Bank
individuals have reviewed the Information Security Policy; (ii) Bank management
will notify VS within twenty-four hours when any Bank individual with access
terminates employment or no longer requires access to perform obligations under
VS Agreements, (iii) each Bank individual with access to VS hosted systems or
networks shall have separate log in and passwords so each Bank individual’s
system access can be traceable to unique individuals.

 

With respect to all employees, agents or subcontractors of Bank who at any time
have access rights to Consumer Personal Information, Bank agrees as follows: (i)
to require management approval of any system access to Consumer Personal
Information prior to access being granted; (ii) to require management to advise
individuals of the confidential and sensitive nature of such information prior
to access; (iii) to validate, at least quarterly, that individuals with access
to Consumer Personal Information still require access; (iv) to require that each
individual have separate log-in and password information and to log access and
processes performed by each individual while accessing VS information and (v)
perform background checks on individuals prior to granting access.   Without
limiting any other provision contained in this Agreement, each party is fully
responsible for any Processing of Customer Information in its respective
possession, custody or control, and will employ administrative, physical, and
technical safeguards that prevent Processing of Customer Information other than
as expressly authorized by this Agreement.

 

If, upon expiration or termination of this Agreement, VS or its designee does
not purchase the Accounts from Bank pursuant to this Agreement, VS shall take
appropriate measures to destroy or remove from its systems Bank’s Confidential
Information, Bank’s Customer Information, and Consumer Personal
Information.  This includes but is not limited to any and all records regarding
Cardholders, whether in paper, electronic, or other form, that is maintained or
otherwise possessed by or on behalf of VS, including a compilation of such
records.  To be clear, the VS destruction and removal obligation does not cover
VS Customer Information or Common Information.  If VS or its designee purchases
the Accounts at such time, VS’s obligation to remove or destroy information
shall apply only to any of Bank’s Confidential Information that is not comprised
of Bank’s Customer Information or Consumer Personal Information. VS will obtain
a letter from any subcontractors who have retained Bank Cardholder information,
Consumer Personal Information or Confidential Information that such information
has been securely destroyed.

 

Except as explicitly authorized by this Agreement, Bank agrees to return or, at
VS’s election, destroy (and certify in writing such destruction) all VS Customer
Information and VS’s Confidential

 

45

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

Information upon the termination or expiration of this Agreement, or earlier if
requested to do so in writing by VS. 

 

Other than for the creation of secure and encrypted system back-ups, Cardholder,
Customer and Consumer Personal information shall not be copied, stored or
transmitted to portable storage devices (e.g. laptop, CD-ROMs, DVD, portable
hard drives, smart phones, flash drives, USB storage). 

 

(f) Each party (the “Compromised Party”) agrees to notify the other party (the
“Non-Compromised Party”) promptly under the circumstances, however no later than
the first of (i) as required by Applicable Law; or (ii) within eight (8) hours
after, discovering any: (1) unauthorized compromise to or breach of system
security or other circumstance that compromises, or could reasonably be expected
to compromise, the confidentiality, integrity or availability of  Consumer
Personal Information in the possession, custody or control of the Compromised
Party; or (2) loss or unauthorized, accidental or unlawful destruction,
alteration, acquisition or disclosure of or access to (a) Consumer Personal
Information in the possession, custody or control of the Compromised Party, or
(b) the Non-Compromised Party’s Confidential Information (collectively,
“Security Incident”). 

 

With respect to VS, this notification shall be directed to the L Brands, Inc.
Technology Assistance Center via telephone at [****], with respect to Bank it
shall be made to the Program Manager, and any notice will state in reasonable
detail as then available the Security Incident’s effect on the Non-Compromised
Party, if known, the nature of the Security Incident (including, if known, the
categories and approximate number of individuals and Consumer Personal
Information or Confidential Information records affected, the likely
consequences of the Security Incident), and the corrective actions taken or to
be taken by the Compromised Party.  The Compromised Party must take all actions
reasonable under the circumstances as necessary to immediately prevent and/or
mitigate continued risk exposure to the information.  The parties further agree
that in the event of a Security Incident, they will reasonably discuss the
Security Incident with each other and will work in good faith and cooperate with
each other in investigating and remediating the Security Incident and complying
with Applicable Laws. 

 

In the event of a Security Incident involving Consumer Personal Information in
the possession, custody or control of the Compromised Party, the Compromised
Party shall promptly take all necessary and advisable corrective actions, and
shall cooperate fully with the Non-Compromised Party in all reasonable and
lawful efforts to investigate, prevent, mitigate or rectify such Security
Incident and provide notification to affected individuals and relevant
regulators.  For an avoidance of doubt, Bank shall be deemed the Compromised
Party with respect to any compromise to the security of any software, hardware,
or other technology developed, provided, or delivered by Bank for or on behalf
of VS.  The Compromised Party agrees to (i) promptly investigate such Security
Incident, including but not limited to conducting a root cause analysis; (ii)
provide the Non-Compromised Party with the factual findings of the investigation
during the course of the investigation; (iii) respond to any dispute, inquiry or
claim that concerns the Security Incident, including with respect to inquiries
by law enforcement or regulatory officials, consumer reporting agencies or
credit card associations; (iv) promptly remediate the effects of such Security
Incident and take actions reasonable under the circumstances necessary to
immediately prevent continued risk exposure to Consumer Personal Information;
and (e) cooperate with the Non-Compromised Party in the preparation of any
consumer notifications. The Compromised Party will use commercially reasonable
efforts to preserve applicable evidence relating to the Security Incident until
the Non-Compromised Party has completed a forensic investigation or confirmed
that it waives its right to conduct such an investigation.   

 



 

46

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

The Compromised Party shall be responsible for providing notification to
Cardholders and Applicants pursuant to Applicable Laws.  Notwithstanding the
foregoing, the Non-Compromised Party shall have the right to discuss the
decision as to whether or not notification is required by Applicable Law and/or
advisable under the circumstances, and to consult with the timing and drafting
of any such notice. The Compromised Party shall notify relevant government
authorities and affected individuals about the Security Incident (1) in
accordance with Applicable Laws and (2) taking into consideration the advice and
recommendation of the Non-Compromised Party, as well as any potential
reputational considerations for such Non-Compromised Party.  Accordingly, the
Non-Compromised Party shall have the right to review and consult on the content
of any filings, communications, notices, press releases or reports related to
any Security Incident prior to any publication or communication thereof.  In the
event of a disagreement between the parties as to the handling of any Security
Incident, the parties shall escalate to their respective executive management
teams within [****] Business Days after the impasse occurs or a shorter time
period to the extent required by Applicable Law.  If the executive management
teams do not come to agreement within [****] additional Business Days or less to
the extent required by Applicable Law, the Compromised Party shall have the
final approval rights over such issue.

 

The Compromised Party shall be responsible for external costs associated with
the Compromised Party’s investigation and remediation of the Security Incident,
including but not limited to the Compromised Party’s: (i) preparation and
mailing or other transmission of notifications or other communications to
Customers, Applicants, Cardholders, employees, or others; (ii) establishment of
a call center; (iii) establishment of communications procedures in response to
such Security Incident (e.g., customer service FAQs, talking points and
training); (iv) procurement of public relations and other similar crisis
management services; (v) procurement of legal, consulting, and accounting
services associated with the investigation of and response to such event; and
(vi) procurement of commercially reasonable credit monitoring and identity
protection services or similar services that are associated with legally
required notifications or are advisable under the circumstances.

 

(g) Upon reasonable request from the other party, such party’s information
security officer shall meet to discuss and review with the requesting party
information related to such party’s information security program pertaining to
the protection of the requesting party’s Confidential Information and Consumer
Personal Information.  Bank agrees to meet annually with VS’s security officer,
or more often with reasonable cause for (i) a physical site assessment; (ii)
discussion of an overview of Bank’s annual independent security testing (e.g.,
vulnerability scans, network, and application or operating system security
testing); (iii) discussion of  system architecture and Bank’s procedures
documentation with Bank information technology and security personnel, including
without limitation, the specific procedures for access controls; and (iv)
completion of information security-related questionnaires, provided that neither
party shall be required to disclose any information which would compromise such
party’s security program.  Notwithstanding anything to the contrary contained in
the Agreement, Bank shall not unreasonably withhold its consent to such security
testing.  Further, Bank agrees that on no less than an annual basis, it shall
have technical security testing performed by a qualified and independent third
party and share and discuss the results of such testing with VS’s information
security team.  Bank will promptly develop and implement at its sole expense a
corrective action plan in cooperation with VS, and this plan shall be subject to
VS’s approval in its reasonable discretion, if: (1) any such assessment or
review shows that Bank has materially failed to perform any of its obligations
under this section of the Agreement, and (2) VS notifies Bank in writing of
Bank’s breach of this Section 10.17.  These information security audit rights
supplement VS’s other audit rights in this Agreement. 

 



 

47

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

Upon VS’s written request, if available, Bank shall provide a copy of its most
recent SOC 1, Type 2, audit reports in accordance with the Standards for
Attestation Engagements (SSAE) No. 18 (or any successor standard) (collectively,
“SSAE-18 Reports”) expressing an opinion on Bank’s controls that had been placed
in operation during the twelve (12) months covered by the report.  Additionally,
should any of VS’s Information be retained or transmitted through a
subcontractor’s systems/networks, Bank shall upon request from VS, request that
such subcontractor provide a copy of its SSAE-18 Reports to VS. To the extent
any such material weakness is found in the SSAE-18 Reports which could have a
material impact on the Plan and/or Bank, Bank will take appropriate action,
prompt under the circumstances, to remedy any such weakness at its cost and
expense.

 

(h)(i) With regard to Consumer Personal Information, Bank shall utilize
standards substantially similar to, but at least as protective as, PCI DSS with
regard to Processing such Consumer Personal Information.

(ii) In the event of a Co-Brand Pilot and/or the full launch of a Co-Brand
credit card program, with regard to such Co-Brand pilot or program only, Bank
shall comply with the Payment Card Industry Data Security Standards (“PCI DSS”)
and (i) demonstrate to VS that it (and all relevant service providers) is
certified as compliant with a currently then valid version of PCI DSS, as
established and published by the PCI Security Standards Council; and (ii)
provide a certified assessor’s PCI DSS report on compliance or a completed PCI
DSS self-assessment questionnaire of aforementioned compliance on an annual
basis or upon request; (iii) provide VS a detailed overview of the results of
penetration tests and vulnerability scans required pursuant to PCI DSS
sufficient to demonstrate compliance with PCI DSS, and (iv) assume
responsibility for security of the Cardholder data that Bank possesses.
Notwithstanding anything to the contrary in this Agreement, Bank shall be
responsible for all fines, fees, assessments and liabilities imposed by a
payment card association in connection with the security or handling of
Cardholders’ Consumer Personal Information in the possession, custody or control
of Bank or for which Bank is otherwise responsible.

(i)Each party shall establish and implement commercially reasonable controls,
including without limitation written information security guidelines (“Security
Guidelines”), to ensure the confidentiality of Consumer Personal Information and
Confidential Information and to ensure that such information is not disclosed
contrary to the provisions of this Agreement, or any applicable privacy,
security or other laws, rules and regulations.  Without limiting the foregoing,
the Security Guidelines shall address: (i) security and confidentiality of
Consumer Personal Information and Confidential Information, including without
limitation appropriate limitations on access to only individuals with a need for
access to perform obligations under this  Agreement, (ii) protection against any
threats or hazards to the security and integrity of Consumer Personal
Information and Confidential Information, (iii) protection against any
unauthorized access to or use of Consumer Personal Information and Confidential
Information, (iv) proper disposal of the Consumer Personal Information  and
Confidential Information as required under Applicable Law, and (v) incident
response.   The parties agree to reasonably discuss with each other upon request
each parties’ Security Guidelines, which discussions may include without
limitation, the procedures in place to address the following (i) physical,
administrative and technological controls, (ii) security training and oversight
(iii) written plans to assess and manage system failures and change controls,
(iv) regular assessments of security risks and measures to prevent and detect
unauthorized access (v) collection, maintenance, transmittal and disposal of the
other party’s information; and (vi) notice and incident response procedures. The
parties agree to perform background checks on their employees (and to require
the same from any permitted vendors) prior to granting access to Consumer
Personal Information.  Each party will ensure that all (i) Account numbers
stored, transmitted or otherwise

 

48

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

processed on its systems are secured by industry-standard encryption or
tokenization when such party transmits the Account numbers and (ii) Consumer
Personal Information stored, transmitted or otherwise processed on its systems
are secured by industry-standard encryption or tokenization as required by
applicable Consumer Laws.

  10.18Taxes.  (a)General.  VS will be responsible for, and agrees to pay, all
sales, use, excise, and value-added taxes, or taxes of a similar nature
(excluding personal property taxes and taxes based on Bank’s income which shall
be borne by Bank), imposed by the United States, any state or local government,
or other taxing authority, on all goods and/or services provided to VS by Bank
under this Agreement.   Provided, however, that if/when Bank seeks payment from
VS with respect to any such taxes, Bank shall deliver a written invoice (or
other comparable form of written documentation requesting payment and basis
therefor) to VS in a timely manner relative to when (i) Bank received an invoice
or other statement for payment from the subject taxing authority, or (ii) Bank
determined (or should have determined, based on Bank's normal accounting reviews
and preparation of tax documents of which such matter should have been a part)
that VS should pay such amount.  The parties agree to cooperate with each other
to minimize any applicable sales, use, or similar tax and, in connection
therewith, the parties shall provide each other with any relevant tax
information as reasonably requested (including without limitation, resale or
exemption certificates, multi-state exemption certificates, information
concerning the use of assets, materials and notices of assessments).  Bank shall
be solely responsible for remitting to the appropriate taxing authority(ies) the
tax amounts paid by VS.   All amounts set forth in this Agreement are expressed
and shall be paid in U.S. dollars.

(b)Recoverable Sales Tax on Written-Off Accounts.  Bank shall notify VS of any
amounts written-off as bad debt expense by Bank for federal income tax purposes
on Accounts (“Written-Off Accounts”), identified by Account, and shall sign such
forms and provide any such other information as reasonably requested by VS to
enable VS to recover any portion of the sales tax reported or paid on sales
included in any such Written-Off Account (“Recoverable Sales Taxes”).  See
Schedule 10.18(b), Recoverable Sales Tax Information.  Regardless of whether a
jurisdiction permits either Bank or VS, or only VS to make a claim for
Recoverable Sales Taxes, VS shall claim a deduction or credit on its sales tax
returns for the maximum Recoverable Sales Tax amount associated with Bank’s
Written-Off Accounts in states in which VS is currently claiming Recoverable
Sales Taxes, provided that what shall be considered the maximum Recoverable
Sales Tax amount shall be in VS’s reasonable discretion.  VS shall provide Bank
with documentation of the amount of Recoverable Sales Taxes claimed in each
jurisdiction where VS makes such a claim.  For clarity, Bank shall not file a
claim for any Recoverable Sales Taxes with any state.  Commencing on February 4,
2018 and continuing thereafter within [****] days after VS claims a deduction or
credit for Recoverable Sales Taxes on its required sales tax filing with a
jurisdiction permitting such deduction, [****]. In the event VS is audited or
assessed by a state in which Recoverable Sales Taxes have been claimed and the
state takes the position that VS is not entitled to claim the Recoverable Sales
Taxes as a legal matter, VS shall notify Bank when VS becomes aware that the
state is taking such position. If as a result of the structure of this Section
10.18(b), VS is assessed by a state in which Recoverable Sales Taxes have been
claimed and the state takes the position that VS is not entitled to claim the
Recoverable Sales Taxes solely due to the structure of this Section 10.18(b)
[****]. 

 

10.19Non-Interference with Employees.  The parties acknowledge that their
continuing relationship with their own employees is an essential requirement of
their business. Accordingly, and ancillary to the parties’ Agreement and to
facilitate the operation of the Plan, the parties agree that during the Term of
this Agreement and continuing for [****] months thereafter, unless it has
received

 

49

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

the other party’s prior written consent, (i) VS shall not hire (as an
independent contractor or employee) any of the Bank’s or its Affiliate’s
personnel who is or was during the prior [****] period a member of Bank’s Credit
Relationship Services Team under this Agreement or a member of the Customer
Insights and Solutions Group supporting the Plan, and (ii) neither party will,
directly or indirectly, solicit for employment any personnel of the other or its
Affiliates with whom such party has had contact or who became known to the other
party in connection with this Agreement or the operation of the Plan; provided,
however that this clause (ii) will not prevent a party from employing any such
person who contacts a party on his or her own initiative without any direct or
indirect solicitation by or encouragement of the other party.  For the purposes
of this Section, “personnel” means any individual one party employs as an
employee and with which the other party comes into direct contact in connection
with the provision, consumption or evaluation of the services under this
Agreement. 





 

[Signature Page Follows]



 

50

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

 



EXECUTION VERSION

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in manner
and form sufficient to bind them as of the date first above written.

 

 

 

 

 

 

 

COMENITY BANK

   

 

 

 

 

By:

/s/ John Marion

 

 

 

John Marion

 

 

 

 

 

Title:

President

 

 

 

 

 

Date:

6/29/18

 

 

 

 

 

VICTORIA’S SECRET STORES, LLC

 

L BRANDS DIRECT MARKETING, INC.

 

 

 

By:

/s/

 

By:

/s/

 

 

 

Title:

SVP, Treasurer

 

Title:

SVP, Treasurer

 

 

 

Date:

6/29/18

 

Date:

6/29/18

 

 

 

PUERTO RICO STORE OPERATIONS LLC

 

L BRANDS DIRECT FULFILLMENT, INC.

 

 

 

By:

/s/

 

By:

/s/

 

 

 

Title:

SVP, Treasurer

 

Title:

SVP, Treasurer

 

 

 

Date:

6/29/18

 

Date:

6/29/18

 

 

 

LONE MOUNTAIN FACTORING, LLC

 

FAR WEST FACTORING, LLC

 

 

 

By:

/s/

 

By:

/s/

 

 

 

Title:

SVP, Treasurer

 

Title:

SVP, Treasurer

 

 

 

Date:

6/29/18

 

Date:

6/29/18

 

70

 

VS and Comenity Bank Private Label Credit Card Program Agreement

Confidential and Proprietary

 

